      Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                  §
                                         §
              Plaintiffs,                §
                                         §
        v.                               §   Case No. 1:18-CV-68
                                         §
UNITED STATES OF AMERICA, et al.,        §
                                         §
              Defendants,                §
                                         §
and                                      §
                                         §
KARLA PEREZ, et al.,                     §
                                         §
              Defendant-Intervenors,     §
                                         §
and                                      §
                                         §
STATE OF NEW JERSEY,                     §
                                         §
              Defendant-Intervenor.      §


  DEFENDANT-INTERVENORS’ RULE 56(d) OPPOSED MOTION TO DENY OR
DEFER CONSIDERATION OF SUMMARY JUDGMENT, OR IN THE ALTERNATIVE
TO GRANT DEFENDANT-INTERVENORS AN EXTENSION OF TIME TO RESPOND
      Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 2 of 13



I.      STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

        Defendant-Intervenors Karla Perez, et al. and Defendant-Intervenor State of New Jersey

(“Defendant-Intervenors”) submit this motion under Federal Rules of Civil Procedure Rule 56(d)

and request respectfully that the Court deny Plaintiffs’ Motion for Summary Judgment, Dkt. 356.

In the alternative, Defendant-Intervenors request that the Court extended the deadline for

Defendant-Intervenors to respond until September 11, 2019, 21 days after the close of discovery.

Hanen Rule Civ. P. 7(D); Dkt. 337A.

II.     SUMMARY OF THE ARGUMENT

        “‘Rule 56(d) motions for additional discovery are broadly favored and should be liberally

granted.’” Jacked Up, LLC v. Sara Lee Corp., 854 F.3d 797, 816 (5th Cir. 2017) (quoting Smith

v. Reg’l Transit Auth., 827 F.3d 412, 422-23 (5th Cir. 2016)). This Court set a scheduling order

allowing Defendant-Intervenors to seek discovery until August 21, 2019, Dkt. 337, and

Defendant-Intervenors respectfully request that the Court require Plaintiffs to adhere to that

schedule. Defendant-Intervenors have been vigorously pursuing their initial discovery requests,

mindful of the August 21, 2019 deadline imposed by this Court and expecting that the evidence

produced in response to Defendant-Intervenors’ outstanding requests will shape further

discovery requests. Notably, despite moving for summary judgment, Plaintiffs have not yet

responded sufficiently to even Defendant-Intervenors’ initial discovery requests. See Ex. A ¶ 3.

        Defendant-Intervenors should not bear the burden of responding to Plaintiffs’ motion for

summary judgment, which essentially recycles the arguments from Plaintiffs’ preliminary

injunction briefing and does not incorporate any new evidence, at least until the close of the

discovery period set by this Court. If Plaintiffs wished to seek review of the question whether

the preliminary injunction record was adequate to warrant summary judgment, they had a clear



                                               -2-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 3 of 13



avenue: appealing this Court’s preliminary injunction ruling, which simultaneously denied

summary judgment. See 8-8-18 Tr. 06:03-07 (“First of all, I am not considering a summary

judgment today . . . I know there is a pleading by the states that said, why don’t you just go

ahead and grant a summary judgment? I am not doing that.”). Plaintiffs refused to accept this

Court’s invitation to appeal. Plaintiffs should not, therefore, be permitted to burden Defendant-

Intervenors by forcing them to re-brief the same motion yet again, on the same record.

Undoubtedly, Plaintiffs plan to seek summary judgment again, after the close of discovery, if

this duplicative motion is denied. Forcing Defendant-Intervenors to brief what is effectively the

same motion three times would be unduly burdensome.

       As discovery is ongoing—per the schedule set by this Court—Defendant-Intervenors

have not had a “full and fair opportunity to discover information essential to [their] opposition to

summary judgment,” Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 720 (5th Cir.

1999). As the Court acknowledged in its opinion denying Plaintiffs’ request for a preliminary

injunction, the discovery conducted prior to the current phase of discovery created “only a

preliminary injunction record,” and it would be inappropriate to rule on the merits on the basis of

that limited record. Dkt. 319 at 115.

       Fundamental facts are yet unknown.         See, e.g., Dkt. 319 at 106 (“The Defendant-

Intervenors maintain that Texas, the only state that attempted to prove damages, did not suffer

any real loss on a net basis, and that these costs are more than offset by the economic advantages

that Texas derives from the DACA recipients, a position on which they may ultimately be

proven correct when this case is tried on the merits.”) (emphasis added); Ex. A ¶¶ 3-7; see

also Dkt. 287-1 ¶ 7 (noting examples of additional discovery necessary to respond to a motion

for summary judgment). Defendant-Intervenors are in the midst of pursuing evidence on this



                                                -3-
       Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 4 of 13



and other issues that will be critical to a final adjudication of the merits. Therefore, Defendant-

Intervenors respectfully submit that summary judgment is inappropriate at this time.

         As the Court repeatedly noted in its order and opinion declining to grant a preliminary

injunction, the preliminary injunction record—which is essentially the record upon which

Plaintiffs seek final judgment now—contained open questions requiring further discovery. See,

e.g., Dkt. 319 at 115 (explaining that issuing a dispositive ruling, “with only a preliminary

injunction record, and perhaps at great risk to many, does not make sense nor serve the best

interests of this country.”) (emphasis added).        The evidentiary record contains numerous

“genuine dispute[s] as to [] material fact[s]” that would preclude a grant of summary judgment.

See Fed. R. Civ. P. 56(a); see also Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622,

625 (5th Cir. 1998).

III.     ARGUMENT

         A.     Due Process Requires That the Court Decline or Defer Consideration of
                Summary Judgment

         Defendant-Intervenors require the discovery period afforded to them by the current

Scheduling Order to ascertain key facts “susceptible to collection within a reasonable time frame

. . . [and that] will influence the outcome of the pending summary judgment motion.” Jacked

Up, 854 F.3d at 816 (citation omitted) (explaining the requirements of a Rule 56(d) motion for

deferring summary judgment). Specifically, Defendant-Intervenors have crafted their discovery

plan according to the Scheduling Order issued by this Court, which provides for a discovery

period ending August 21, 2019. Dkt. 337A. To that end, Defendant-Intervenors have issued

discovery requests in phases, with the requests issued thus far intended in part to identify further

areas of discovery (as contemplated by the appropriate period for discovery provided in the

Scheduling Order).     See Bedingfield ex rel. Bedingfield v. Deen, No. 11-30814, 2012 WL


                                                -4-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 5 of 13



3868959, at *10 (5th Cir. Sept. 6, 2012) (“[A] district court has broad discretion to enforce the

deadlines in its scheduling order”); Bell v. Dunn, Johnston & Brown, Inc., No. 3:10-CV-0001M,

2010 WL 11561584, at *2 (N.D. Tex. Sept. 23, 2010) (granting motion to stay summary

judgment until the completion of discovery per the scheduling order, where movant “identified

the specific information that he needs” and “show[ed] that the information will likely create a

genuine material fact issue,” and “there is no evidence the [movant] did not diligently pursue

discovery”).

       The facts sought by Defendant-Intervenors are “essential to [their] opposition to

summary judgment,” and must be pursued prior to submission of this matter to the Court for a

judgment on the merits. Access, 197 F.3d at 720 (holding it is reversible error to deny a party “a

full and fair opportunity to discover information essential to [their] opposition to summary

judgment”). The facts that Defendant-Intervenors seek prior to the close of the Court’s ordered

discovery period include, but are not limited to:

      Facts related to Plaintiffs’ costs asserted for the first time after discovery closed at the
       preliminary injunction stage, including border security costs and costs associated with
       university student work-study programs;
      Facts related to scope of the injury to Plaintiffs other than Texas;
      Facts related to procedures followed by USCIS when evaluating and adjudicating DACA
       requests;
      Facts related to Plaintiffs’ claims about advance parole, including the number of DACA
       recipients who adjusted their status and who adjusted based on having travelled with an
       advance parole document;
      Facts related to Plaintiffs’ labor-market distortion claim, including Plaintiffs’ claim that
       DACA and the Affordable Care Act (“ACA”) incentivize employers to hire DACA
       recipients instead of citizens and whether the federal government has enforced the
       penalty in the employer mandate of the ACA;

      Facts related to what remedy, if any, to order for Plaintiffs should the Court rule in
       Plaintiffs’ favor;

      Facts related to whether Plaintiffs have sufficiently established their standing to bring the
       lawsuit; and

                                                 -5-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 6 of 13



      Facts related to whether this Court lacks “case or controversy” subject matter jurisdiction,
       due to Plaintiffs’ and Federal Defendants’ alignment.

See Ex. A ¶ 6; Dkt. 335 at 3, 9. Furthermore, Defendant-Intervenors may also seek to

supplement the record with additional expert reports, including to address issues raised by this

Court and by Plaintiffs’ motion for summary judgment. See Ex. A. ¶ 8.

       Defendant-Intervenors have diligently pursued discovery relevant to these material facts

but have not yet received responses from either Plaintiffs or Federal Defendants. Id. ¶¶ 2-5.

Defendant-Intervenors’ discovery was delayed by the 35-day partial federal government

shutdown, which the Federal Defendants cited as the justification for their delay in responding to

Defendant-Intervenors’ deficiency letter and producing an administrative record.          Id. ¶ 5.

Federal Defendants have yet to produce an administrative record, let alone provide the initial

discovery sought by Defendant-Intervenors. Id. Indeed, Federal Defendants have not yet even

filed an answer to Plaintiffs’ complaint. Plaintiffs have similarly not clarified or amended their

initial disclosures, responded to Defendant-Intervenors’ deficiency letter, or responded to

Defendant-Intervenors’ additional discovery requests, served after the denial of Plaintiffs’

motion for preliminary injunction. Id. ¶ 3. Particularly in light of any delay caused by the

shutdown, it is entirely inappropriate for Plaintiffs to seek to narrow, rather than expand, the

discovery period. In short, Defendant-Intervenors have yet to receive sufficient responses to

their discovery requests, and plan to issue further discovery requests based on the responsive

evidence they do receive, as is appropriate and contemplated by this Court’s Scheduling Order.

Fundamental facts that are not known to Defendant-Intervenors are in the custody and control of

either Plaintiffs or Federal Defendants, and summary judgment is inappropriate before

Defendant-Intervenors are provided a full opportunity to discover those facts.




                                                -6-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 7 of 13



       Defendant-Intervenors fully intend to pursue further evidence that is “essential to [their]

opposition to summary judgment,” before submitting the matter to the Court’s for a judgment on

the merits. See Hinojosa v. Johnson, 277 F. App’x 370, 378 (5th Cir. 2008) (reversing summary

judgment because defendant was curtailed from pursuing material defense evidence); see also

Underwood v. Hunter, 604 F.2d 367, 369 (5th Cir. 1979) (holding that for summary judgment at

the preliminary injunction stage, non-moving parties “must have an opportunity to present

additional material and arguments going to the issue of summary judgment.” (emphasis added)).

Plaintiffs should not be permitted to deprive Defendant-Intervenors of their right to do so. Cf.

Rodriguez v. State Farm Lloyds, No. 7:15-CV-00328, 2018 WL 503530 (S.D. Tex. Jan. 3, 2018),

at *3 (“The Court will not countenance any potential scenario in which Defendant wins at the

summary judgment stage by virtue of depriving Plaintiffs of potentially relevant evidence which

could conceivably create a fact issue.”).       This is especially so given that this Court has

recognized this action as “an important case for the parties, and for the states, and for the nation.”

Dkt. 302 at 4:8-9.

       B.      The Requirements for Summary Judgment Make It Impossible for the Court
               to Entertain Summary Judgment on the Current Record

       This Court’s order and opinion declining to grant a preliminary injunction expressly

noted that those conclusions were grounded in preliminary, non-merits discovery. As such, even

based on the discovery obtained to date, the current, preliminary injunction record is replete with

“genuine disputes as to [] material fact[s]” that would, without further supplementation, preclude

entry of summary judgment on the merits. See Fed. R. Civ. P. 56(a); Lynch Props., Inc., 140

F.3d at 625.

       Due to the expedited nature of preliminary injunction briefing, the parties necessarily

conducted discovery during that phase of litigation in “haste,” and accordingly limited the scope


                                                 -7-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 8 of 13



of such discovery to a record of “evidence that is less complete than in a trial on the merits.”

Texas v. Camenisch, 451 U.S. 390, 395 (1981); see also H & W Industries, Inc. v. Formosa

Plastics Corp., USA, 860 F.2d 172, 177 (5th Cir. 1988) (“[T]he issues which are considered in

the preliminary injunction hearing are entirely different from the focus of a summary judgment

adjudication.”).   For their part, Defendant-Intervenors focused their preliminary injunction

discovery largely on threshold issues, such as standing, and did not pursue the full scope of

relevant evidence they would wish to present before a final adjudication of the merits. Indeed,

Plaintiffs themselves highlighted the limited nature of the preliminary injunction record by

refusing to provide discovery in part on the ground that Defendant-Intervenors’ request was

“outside the scope of limited expedited discovery” and should be made during “the normal

discovery period after the Court’s ruling on the motion for preliminary injunction.” See Dkt.

287, Ex. A. Yet now Plaintiffs seek to curtail that normal discovery period and rush to final

resolution.

       Recognizing that the preliminary injunction record is distinct from a final, complete

record, the Court in its opinion denying Plaintiffs’ motion for preliminary injunction repeatedly

acknowledged that the record upon which Plaintiffs now seek final resolution was preliminary,

incomplete, and required supplementation before a final resolution could be reached. See, e.g.,

Dkt. 319 at 115 (“Here, the egg has been scrambled. To try to put it back in the shell with only a

preliminary injunction record, and perhaps at great risk to many, does not make sense nor

serve the best interests of this country.”) (emphasis added); id. at 98 (“On the record before it,

this Court does not find the evidence of discretion by the individuals processing DACA

applications to be compelling either way.”) (emphasis added). Indeed, the Court expressly

contemplated that it would be necessary for the record to be supplemented by further discovery.



                                               -8-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 9 of 13



See, e.g., id. at 106 (“The Defendant-Intervenors maintain that Texas, the only state that

attempted to prove damages, did not suffer any real loss on a net basis, and that these costs are

more than offset by the economic advantages that Texas derives from the DACA recipients, a

position on which they may ultimately be proven correct when this case is tried on the

merits.”) (emphasis added).

       The Court’s opinion denying Plaintiffs’ motion for preliminary injunction highlighted

critical facts that remain uncertain and unresolved, including the number of actual and potential

DACA recipients, id. at 9, n.10 (“Evidence provided to the Court differs in its estimates of the

total number of actual and potential DACA recipients.”); the extent to which DACA causes

States to incur healthcare costs, id. at 51 (“In the scope of a program the size of DACA, with

over 115,000 recipients in Texas alone, it is virtually certain that at least some DACA recipients

utilize the emergency Medicaid services Texas is required to provide them. The Court is not

deciding a motion on the merits, rather it is only determining standing.”); and the extent to which

DHS officers exercise discretion in evaluating DACA applications, id. at 100-01 (“It could be

that the June 15, 2012 memorandum still controls, and that any discretion being exercised is not

based upon outside factors. . . . It could also be that, following this Court’s opinion in 2015, the

DHS may have begun to shift its process to allow its applications processors more discretion.”).

Because Federal Defendants and Plaintiffs have not produced any additional discovery in

response to Defendant-Intervenors’ requests since the preliminary injunction phase, these and

other questions remain open. Prior to a judgment on the merits, and during the period set by this

Court’s Scheduling Order for this very purpose, the parties should be required to propound

additional discovery to illuminate these issues. See Dkt. 337A.

       C.      Only a More Complete Record Will Allow This Case To Reach Final
               Resolution


                                                -9-
    Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 10 of 13




       Plaintiffs’ attempt to short-circuit this Court’s established discovery process would

eliminate the principal benefit of this litigation over the other DACA cases—the possibility of a

ruling on the basis of a full factual record. As this Court observed in its opinion denying

Plaintiffs’ motion for a preliminary injunction, “there are four decisions concerning the DACA

phase out,” and each “worked with records different from . . . the record now before this Court.”

Texas, 328 F. Supp. 3d at 681-82. And, in each case, the federal government filed a petition for

writ of certiorari, seeking the United States Supreme Court’s resolution of the ultimate legal

question of DACA’s legality. See Petition for Writ of Certiorari at 28, U.S. Dep’t of Homeland

Sec. v. Regents of the Univ. of Cal. (Nov. 5, 2018) (asserting that rescission is reasonable as

“indefinitely continuing the DACA policy would itself have been unlawful”); Petition for Writ of

Certiorari at 15, Nielsen v. Batalla Vidal (Nov. 5, 2018) (explaining that “DHS and the Attorney

General have correctly concluded [DACA] is unlawful”); Petition for Writ of Certiorari at 15,

Trump v. NAACP (Nov. 5, 2018) (same).

       If the Supreme Court ultimately determines that review of the central question animating

both this action and the DACA rescission cases—the legality of DACA—is appropriate for

resolution based on a preliminary record, it will have the option to grant one or more of the

petitions for writ of certiorari. If it did so, that would likely render unnecessary further litigation

of this case.   If, however, the Supreme Court determines that a more complete record is

necessary, and denies the petitions in the DACA rescission cases, then the full record the parties

are developing in this case would prove critical to determining the ultimate legality of DACA.

In Defendant-Intervenors’ view, this represents another, prudential reason to deny or defer

consideration of Plaintiffs’ premature motion.




                                                 -10-
      Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 11 of 13



IV.     CONCLUSION

        For the foregoing reasons, Defendant-Intervenors respectfully request that the Court deny

Plaintiffs’ request for summary judgment. In the alternative, Defendant-Intervenors request that

the Court defer adjudication of Plaintiffs’ request and extend Defendant-Intervenors’ deadline to

respond to Plaintiffs’ motion until after the close of discovery established in the Scheduling

Order issued by this Court.



Dated: February 14, 2019                                    Respectfully Submitted,

                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     By: /s/ Nina Perales
                                                     Nina Perales (Tex. Bar No. 24005046);
                                                     (SD of Tex. Bar No. 21127)
                                                     Attorney-in-Charge
                                                     Jack Salmon (Tex. Bar No. 24068914)
                                                     (SD of Texas Bar No. 1130532)
                                                     Alejandra Ávila (Tex. Bar No. 24089252)
                                                     (SD of Tex. Bar No. 2677912)
                                                     Ernest I. Herrera (Tex. Bar No. 24094718);
                                                     (SD of Tex. Bar No. 2462211)
                                                     110 Broadway, Suite 300
                                                     San Antonio, Texas 78205
                                                     Phone: (210) 224-5476
                                                     Facsimile: (210) 224-5382
                                                     Email: nperales@maldef.org

                                                     Denise Hulett
                                                     Mexican American Legal Defense and
                                                     Educational Fund
                                                     1512 14th Street
                                                     Sacramento, CA 95814
                                                     Phone: (916) 444-3031
                                                     Email: dhulett@maldef.org
                                                     (Admitted pro hac vice)

                                                     Priscila Orta
                                                     Mexican American Legal Defense and
                                                     Educational Fund


                                              -11-
Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 12 of 13



                                        11 East Adams, Suite 700
                                        Chicago, IL 60603
                                        Tel: (312) 427-0701
                                        Email: porta@maldef.org
                                        (Admitted pro hac vice)

                                        ROPES & GRAY LLP
                                        Douglas H. Hallward-Driemeier
                                        2099 Pennsylvania Ave NW
                                        Washington, DC 20006-6807
                                        (202 508-4600
                                        (202) 508-4776 (direct dial)
                                        Douglas.Hallward-
                                        Driemeier@ropesgray.com
                                        (Admitted pro hac vice)

                                        GARCÍA & GARCÍA,
                                        ATTORNEYS AT LAW P.L.L.C.
                                        Carlos Moctezuma García
                                        (Tex. Bar No. 24065265)
                                        (SD of Tex. Bar No. 1081768)
                                        P.O. Box 4545
                                        McAllen, TX 78502
                                        Phone: (956) 630-3889
                                        Facsimile: (956) 630-3899
                                        Email: cgarcia@garciagarcialaw.com

                                        Attorneys for Defendant-Intervenors




                                 -12-
   Case 1:18-cv-00068 Document 363 Filed in TXSD on 02/14/19 Page 13 of 13



                             CERTIFICATE OF CONFERENCE

        I certify that on February 13, 2019, I emailed Todd Disher, counsel for Plaintiffs, and
Jeffrey Robins, counsel for Defendants, to confer on the motion. Counsel for Plaintiffs indicated
that they oppose this motion. Counsel for Federal Defendants did not provide a response.

                                                      /s/ Nina Perales
                                                      Nina Perales


                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on the 14th day of February, 2019, I electronically
filed the above and foregoing document using the CM/ECF system, which automatically sends
notice and a copy of the filing to all counsel of record.

                                                      /s/ Nina Perales
                                                      Nina Perales




                                               -13-
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 1 of 89




                EXHIBIT A
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 2 of 89



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                           §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         § Case No. 1:18-CV-68
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
               Defendants,                        §
                                                  §
and                                               §
                                                  §
KARLA PEREZ, et al.,                              §
                                                  §
               Defendant-Intervenors,             §
and                                               §
                                                  §
STATE OF NEW JERSEY                               §
                                                  §
               Defendant-Intervenor.              §


                             DECLARATION OF NINA PERALES

       I, Nina Perales, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am the Vice President of Litigation of the Mexican American Legal Defense and

Educational Fund. I submit this declaration in support of the Rule 56(d) Motion to Deny or

Defer Consideration of Summary Judgment or in the Alternative to Grant Defendant-Intervenors

an Extension of Time to Respond, filed by Defendant-Intervenors Karla Perez et al.

(“Defendant-Intervenors”) in the above-referenced case. I am thoroughly familiar with the facts

and arguments in this proceeding. I have personal knowledge of the statements contained in this

declaration and am fully competent to testify to the matters set forth herein.

       2.      Defendant-Intervenors have diligently engaged in discovery since the Court’s




                                                 1
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 3 of 89



entry of a scheduling order in this case.   Defendant-Intervenors have sent deficiency letters to

both Plaintiffs and Defendants, as well as correspondence seeking clarification and amendments

to Plaintiffs’ and Defendants’ initial disclosures. Defendant-Intervenors have also sent discovery

requests to Plaintiffs that Defendant-Intervenors were unable to propound during the limited

discovery period prior to this Court’s denial of Plaintiffs’ motion for preliminary injunction.

       3.      On November 7, 2018, Defendant-Intervenors sent a letter to counsel for

Plaintiffs asking to provide initial disclosures of Plaintiffs other than the State of Texas. Ex. 1.

On November 12, 2018, counsel for Plaintiffs explained that the initial disclosures served by

Plaintiffs were provided on behalf of all Plaintiff States.       Ex. 2.    On February 1, 2019,

Defendant-Intervenors sent a second letter to Plaintiffs seeking further clarification about

Plaintiffs’ initial disclosures. Ex. 3. That same day, Defendant-Intervenors also sent a third

letter to Plaintiffs detailing a number of deficiencies in their production and asking Plaintiffs to

provide amended responses. Ex. 4. As of the filing of this declaration, Plaintiffs have not

responded to Defendant-Intervenors’ second and third letters.         Also on February 1, 2019,

Defendant-Intervenors served their fifth set of discovery requests to Plaintiffs. Ex. 5. These

requests seek information related to Plaintiffs’ alleged costs on border security and work-study

programs incurred as a result of DACA, which Plaintiffs alleged for the first time after discovery

closed at the preliminary injunction stage. Id. Plaintiffs have not yet responded to these

requests.

       4.      On November 30, 2018, Defendant-Intervenors requested that the Federal

Defendants produce their outstanding initial disclosures. Ex. 6. On December 17, 2018, Federal

Defendants served their initial disclosures and represented they would produce an administrative

record in the case. Ex. 7. On December 19, 2018, Defendant-Intervenors e-mailed a lengthy




                                                 2
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 4 of 89



discovery deficiency letter to Federal Defendants seeking additional discovery materials. Ex. 8.

       5.      Beginning at midnight EST on Saturday, December 22, 2018, Congress triggered

a partial federal government shutdown as a result of its failure to enact either an appropriations

bill or continuing resolution. On December 26, 2018, Federal Defendants informed Defendant-

Intervenors that they were in receipt of the deficiency letter but “any response will unfortunately

be delayed due to the current lapse in appropriations, as will Federal Defendants’ production of

an administrative record.” Ex. 9. After the government reopened, on February 4, 2019, counsel

for Federal Defendants emailed Defendant-Intervenors’ counsel and stated: “Federal Defendants

will be supplementing the prior responses with data for the newly added states and a chart

reflecting the documents that correspond with each request for production.”          Ex. 10.   On

February 7, 2019, after Defendant-Intervenors did not receive any materials from Federal

Defendants, counsel for Defendant-Intervenors emailed counsel for Federal Defendants asking

Federal Defendants to confirm when Federal Defendants intend to provide a supplemental

production and whether Federal Defendants will address the remaining deficiencies noted in

Defendant-Intervenors’ discovery letter. Id. That same day, counsel for Federal Defendants

emailed the following to Defendant-Intervenors’ counsel:      “We are working on providing the

material as quickly as possible. The order dismissing the governor of Maine today of course

changes the data production we intended to provide, so we have to go back and make

adjustments for that. We should be able to get back to you soon.” Id. As of the filing of this

declaration, Federal Defendants have not provided an administrative record, amended answers to

Defendant-Intervenors’ interrogatories, or a supplemental production pursuant to Defendant-

Intervenors’ deficiency letter.

       6.      To respond to a motion for summary judgment by Plaintiffs, it would be




                                                3
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 5 of 89



necessary for Defendant-Intervenors to receive responses to their discovery requests to Plaintiffs

and Federal Defendants, and to conduct additional discovery of the parties and third parties.

Examples of the additional discovery that would be necessary to respond to a motion for

summary judgment and that will likely result in the discovery of material fact issues that would

preclude summary judgment are: 

           a. Discovery related to Plaintiffs’ newly-asserted costs. Defendant-Intervenors
              need additional written discovery and deposition testimony related to injuries
              asserted by Plaintiffs for the first time in their supplemental brief, filed on July 21,
              2018, including, but not limited to, costs to the State of Texas related to work-
              study programs and border security expenditures. See Dkt. No. 218 at 39, 45.
              Plaintiffs did not allege these costs in their complaint or opening brief and,
              therefore, discovery is necessary because Defendant-Intervenors have not had an
              opportunity to challenge the accuracy of these newly asserted costs and the
              reliability of Plaintiffs’ computations.

           b. Discovery on Plaintiffs’ labor distortion claim, including third-party
              discovery.      Defendant-Intervenors need written discovery and deposition
              testimony from Texas employers to rebut Plaintiffs’ labor-market distortion claim,
              i.e., Plaintiffs’ claim that DACA and the Affordable Care Act (“ACA”)
              incentivize employers to hire DACA recipients instead of citizens. See Dkt. No.
              218 at 48-49. Defendant-Intervenors also need discovery from the Federal
              Defendants related to enforceability of the penalty in the employer mandate of the
              ACA.

           c. Discovery on Texas’ health care programs. Defendant-Intervenors need
              written discovery and deposition testimony from Texas witnesses with knowledge
              of the Texas health care programs which form the basis of Texas’ claimed injury
              as a result of DACA. Texas’ health care expert repeatedly testified during her
              deposition that she lacks this knowledge. See, e.g., Def-Int. Ex. 135 at Tr. 18:16-
              19:7, 42:14-43:5, 51:25-52:2, 61:22-62:15. Therefore, additional deposition
              testimony is necessary.

           d. Depositions from federal employees. Defendant-Intervenors need deposition
              testimony of a U.S. Citizenship and Immigration Services (“USCIS”) adjudicator
              and Rule 30(b)(6) witness who can testify about the procedures followed by
              USCIS when evaluating and adjudicating DACA requests. Texas’ witness
              Kenneth Palinkas testified that he does not adjudicate DACA requests. See Def-
              Int. Ex. 136 at Tr. 106:23-107:20, 114:7-16. The testimony of a USCIS
              adjudicator is necessary to rebut Plaintiffs’ claims that USCIS has a practice of
              rubber-stamping DACA requests. In addition, Defendant-Intervenors need
              deposition testimony from Mr. Donald Neufeld. Defendant-Intervenors did not
              have an opportunity to depose Mr. Neufeld even though Plaintiffs submitted his



                                                 4
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 6 of 89



               declaration in conjunction with their motion for a preliminary injunction and Mr.
               Neufeld testified about DACA adjudications. See Dkt. No. 6 at 579-96.

            e. Written discovery from Federal Defendants. Defendant-Intervenors need
               additional discovery of documents in the custody and control of Federal
               Defendants to address factual allegations Plaintiffs make to argue DACA is
               illegal. For example, Defendant-Intervenors need written discovery relating to the
               number of DACA recipients who adjusted their status and who adjusted based on
               having travelled with an advance parole document. Defendant-Intervenors
               requested related information from Federal Defendants but Federal Defendants
               have not provided this information. See Def-Int. Ex. 289 at 17-19. Defendant-
               Intervenors also need additional written discovery relating to grants of deferred
               action under DACA by U.S. Immigration and Customs Enforcement (“ICE”),
               including but not limited to guidelines, training manuals, and documents that
               outline the procedures used by ICE to evaluate and grant deferred action under
               DACA, documents related to the relationship between grants of deferred action by
               ICE and adjudications of DACA requests by USCIS, and the number of
               individuals detained by ICE who have been granted deferred action by ICE under
               DACA. Defendant-Intervenors also need additional written discovery relating to
               other favorable grants of discretion by USCIS, including Temporary Protected
               Status and T-visas. Defendant-Intervenors need data on Requests for Evidence
               and the number of DACA requests denied because the applicant was a suspected
               gang member or national security or public safety threat, which Defendant-
               Intervenors requested from Federal Defendants but Federal Defendants did not
               produce on the basis that the request was burdensome. See Def-Int. Ex. 289 at 9-
               17. This information bears on the discretionary nature of DACA and is necessary
               to rebut Plaintiffs’ claims.

            f. Discovery from Plaintiffs other than Texas. Defendant-Intervenors need
               additional discovery related to Plaintiffs’ allegations of injury. Plaintiffs
               submitted a number of declarations related to Texas’ purported injuries stemming
               from DACA; however, they have not disclosed any individuals with knowledge or
               documents related to other states’ purported injuries. Defendant-Intervenors need
               this information to properly address their claims and defenses, including but not
               limited to, the validity of Plaintiffs’ standing and the scope of the remedy in this
               case.

       7.      This discovery is necessary in order to allow Defendant-Intervenors an

opportunity to fully respond to the factual allegations raised in Plaintiffs’ motion for a

preliminary injunction and supplemental brief. Defendant-Intervenors intend to continue to

diligently pursue discovery on these matters during the discovery period scheduled by this Court

through additional discovery requests and motions to compel the production of Defendant-




                                                 5
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 7 of 89
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 8 of 89



 

 

 

 

 

 

                                        

                                        




                         EXHIBIT 1

 

 

 
      Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 9 of 89




National Headquarters
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.   November 7, 2018
Los Angeles, CA 90014
Tel: 213.629.2512
Fax: 213.629.0266
                                 Todd L. Disher
Atlanta                          Special Counsel for Civil Litigation
Program Office                   Office of the Attorney General of Texas
500 W. Lanier Ave.
Suite 908
                                 P.O. Box 12548
Fayetteville, GA 30215           Austin, TX 78711-2548
Tel: 470.878.0785

Chicago
                                         RE:     State of Texas, et al. v. USA, et al.,
Regional Office                                  Civil Action No. 1:18-cv-00068
11 East Adams Street
Suite 700                        Dear Mr. Disher:
Chicago, IL 60603
Tel: 312.427.0701
Fax: 312.427.0691                         I write on behalf of Defendant-Intervenors Karla Perez et al.
                                 (“Defendant-Intervenors”) in the above-captioned case regarding the
Los Angeles
Regional Office                  initial disclosures you sent to us yesterday on behalf of all Plaintiffs.
634 S. Spring Street,
11th Fl.                                 The initial disclosures you provided only identify documents and
Los Angeles, CA 90014
Tel: 213.629.2512
                                 individuals likely to have information relevant to the State of Texas; they
Fax: 213.629.0266                do not identify any information subject to disclosure under Rule 26(a)
                                 related to any claim of injury by other Plaintiffs. Under the Federal
Sacramento
Program Office
                                 Rules, all parties are required to provide initial disclosures. See Fed. R.
1512 14th Street                 Civ. P. 26(a) (“[A] party must, without awaiting a discovery request,
Sacramento, CA 95814             provide [initial disclosures] to the other parties . . . .”). In addition, under
Tel: 916.444.3031                the parties’ Joint Discovery Case Management Plan, your office
Fax: 916.444.7207
                                 represented that initial disclosures of all Plaintiffs “should be due
San Antonio                      November 6, 2018.” See ECF 335 at 4.
Regional Office
110 Broadway
Suite 300                                Please confirm whether any Plaintiff other than the State of Texas
San Antonio, TX 78205            will be providing initial disclosures as required under the Federal Rules.
Tel: 210.224.5476
Fax: 210.224.5382
                                 Sincerely,
Washington, D.C.
Regional Office
1016 16th Street, NW
Suite 100                        Nina Perales
Washington, DC 20036
Tel: 202.293.2828                Vice President of Litigation




                                    Advancing Latino Civil Rights for over 40 Years
                                                  www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 10 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 2

 

 

 
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 11 of 89




                                            KEN PAXTON
                                       Al l( )RN fl GIN FRA I   OF IFXAS




November 12, 2018


Ms. Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205

       RE:     State of Texas, et al. v. United States of America, et al.; Case
               No. 1:18-cv-00068; United States District Court for the Southern
               District of Texas, Brownsville Division

Dear Ms. Perales:

       Your November 7, 2018 letter incorrectly states that Plaintiff States’ initial
disclosures identify only documents and individuals likely to have information
relevant to the claims of the State of Texas. The initial disclosures served on
November 6, 2018, were provided on behalf of all Plaintiff States. As such, all Plaintiff
States have met the requirement of Federal Rule of Civil Procedure 26.

Sincerely,



Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas




       Post Ollice l3o   2548 Austin   Ic’ns 78711—2548• (512)463—21(J))•   SSSSW 1c\asattiIilCvgCilCta)   o\
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 12 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 3

 

 

 
     Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 13 of 89




National Headquarters            February 1, 2019
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512                Todd L. Disher
Fax: 213.629.0266
                                 Special Counsel for Civil Litigation
Atlanta                          Office of the Attorney General of Texas
Program Office                   P.O. Box 12548
500 W. Lanier Ave.
Suite 908
                                 Austin, TX 78711-2548
Fayetteville, GA 30215
Tel: 470.878.0785                       RE:     State of Texas, et al. v. USA, et al.,
Chicago
                                                Civil Action No. 1:18-cv-00068
Regional Office
11 East Adams Street             Dear Mr. Disher:
Suite 700
Chicago, IL 60603
Tel: 312.427.0701                        We are in receipt of your November 12, 2018 letter, which you
Fax: 312.427.0691                sent in response to our November 7, 2018 letter concerning initial
                                 disclosures. Thank you for clarifying that the November 6, 2018
Los Angeles
Regional Office                  disclosures served by your office represent all the disclosures made by
634 S. Spring Street,            each and every Plaintiff, and not only the State of Texas.
11th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512
                                         Defendant-Intervenors seek further clarification about your
Fax: 213.629.0266                disclosure of persons and materials Plaintiffs may use to support their
                                 claims.
Sacramento
Program Office
1512 14th Street                         As to persons, Plaintiffs identified “those [individuals] who
Sacramento, CA 95814             Plaintiffs disclosed on their June 6 and June 15, 2018 witness lists.”
Tel: 916.444.3031                Please confirm that those individuals are the following and no others:
Fax: 916.444.7207
                                 Leonardo Lopez, Monica Smoot, Kenneth Palinkas, Lloyd Potter, and
San Antonio                      Donald Deere.
Regional Office
110 Broadway
Suite 300                                 Plaintiffs also identified “the witnesses who submitted
San Antonio, TX 78205            declarations in the briefing over Plaintiffs’ motion for preliminary
Tel: 210.224.5476                injunction.” Defendant-Intervenors cannot discern whether Plaintiffs
Fax: 210.224.5382
                                 disclose any individuals other than Mr. Lopez, Ms. Smoot, Mr. Potter,
Washington, D.C.                 Mr. Deere, and Mr. Palinkas, who all submitted declarations in support of
Regional Office                  Plaintiffs’ motion. For example, Defendant-Intervenors cannot discern
1016 16th Street, NW
Suite 100
                                 whether Plaintiffs refer to declarants in the Texas I joint appendix that
Washington, DC 20036             Plaintiffs attached to their motion for preliminary injunction. Plaintiffs’
Tel: 202.293.2828                initial disclosure is ambiguous as to whether it includes those individuals,
                                 but the Court excluded those declarations from the evidence in this case,
                                 see Dkt. 318 (citing Dkt. 6 at 332-36, 355-403, 414-21, 474-91), and



                                    Advancing Latino Civil Rights for over 40 Years
                                                  www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 14 of 89

January 25, 2019
Page 2 of 2

most of the Texas I declarations pertain to states that are not parties to this litigation. To clarify,
please list any individuals who Plaintiffs disclose as “the witnesses who submitted declarations
in the briefing over Plaintiffs’ motion for preliminary injunction,” aside from Mr. Lopez, Ms.
Smoot, Mr. Potter, Mr. Deere, and Mr. Palinkas. If Plaintiffs intended to disclose declarants
from the Texas I litigation, please also provide the current contact information for those
witnesses, and the subjects of discoverable information these individuals are likely to have to
support Plaintiffs’ claims.

        Similarly, Plaintiffs disclosed “exhibits to their motion for preliminary injunction” as the
documents and materials Plaintiffs may use to support their claims. However, exhibits to
Plaintiffs’ motion include the declarations noted above. Please clarify whether Plaintiffs’
disclosure is intended to include the Texas I declarations.

Sincerely,



Nina Perales




                                    Advancing Latino Civil Rights for over 40 Years
                                                  www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 15 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 4

 

 

 
     Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 16 of 89




National Headquarters            February 1, 2019
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512                Todd L. Disher
Fax: 213.629.0266                Special Counsel for Civil Litigation
                                 Office of the Attorney General of Texas
Atlanta
Program Office                   P.O. Box 12548
500 W. Lanier Ave.               Austin, TX 78711-2548
Suite 908
Fayetteville, GA 30215                   RE:      Texas, et al. v. USA, et al., No. 1:18-cv-00068
Tel: 470.878.0785

Chicago                          Dear Mr. Disher:
Regional Office
11 East Adams Street                    I write on behalf of Defendant-Intervenors Karla Perez, et al.
Suite 700                        (“Defendant-Intervenors”) regarding Plaintiffs’ responses and objections to
Chicago, IL 60603                Defendant-Intervenors’ Second Set of Discovery Requests.
Tel: 312.427.0701
Fax: 312.427.0691
                                          Based on our review of Plaintiffs’ objections and responses, and in light
Los Angeles                      of the Court’s denial of Plaintiffs’ motion for preliminary injunction and entry
Regional Office                  of a Rule 16 scheduling order, Plaintiffs’ objections and responses to
634 S. Spring Street,            Interrogatories Nos. 4–15 are deficient, and Plaintiffs’ responses require
11th Fl.
Los Angeles, CA 90014            supplementation. See Fed. R. Civ. P. 26(e)(1)(A) (“A party . . . who has
Tel: 213.629.2512                responded to an interrogatory[ or] request for production . . . must supplement
Fax: 213.629.0266                or correct its disclosure or response . . . if the party learns that in some material
                                 respect the disclosure or response is incomplete or incorrect.”).
Sacramento
Program Office
1512 14th Street                         Attached please find Defendant-Intervenors’ detailed description of the
Sacramento, CA 95814             deficiencies of each response and objection offered by Plaintiffs as to these
Tel: 916.444.3031                discovery requests. See Attachment A. Please provide amended answers to
Fax: 916.444.7207                Interrogatories Nos. 4–15.
San Antonio
Regional Office
                                 Sincerely,
110 Broadway
Suite 300
San Antonio, TX 78205
Tel: 210.224.5476
Fax: 210.224.5382
                                 Jack Salmon
Washington, D.C.                 Staff Attorney
Regional Office
1016 16th Street, NW
Suite 100
Washington, DC 20036
Tel: 202.293.2828




                                    Advancing Latino Civil Rights for over 40 Years
                                                  www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 17 of 89

February 1, 2019
Page 2 of 27

                            ATTACHMENT A
DEFICIENCIES IN PLAINTIFFS’ FIRST AMENDED OBJECTIONS AND RESPONSES
  TO DEFENDANT-INTERVENORS’ SECOND SET OF DISCOVERY REQUESTS

INTERROGATORY NO. 4

    •   This Interrogatory is directed to each Plaintiff, and asks each Plaintiff to identify costs
        incurred with respect to providing goods, support and/or services to DACA recipients
        living in each Plaintiff state.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Plfs.’ First Am. Objs.
        and Resps. to Def.-Ints.’ Second Set of Disc. Reqs. [hereinafter “Resps.”] at 6. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (party
        resisting discovery must show specifically how each interrogatory is not relevant or how
        each question is overly broad, burdensome or oppressive) (citation omitted); Alonso v.
        Agrigenetics, Inc., No. B-04-005, 2004 WL 2668801, at *2 (S.D. Tex. Nov. 15, 2004)
        (“[O]bjections must be accompanied by affidavits or other evidence revealing the nature
        of why the discovery is objectionable.”); Lopez v. Don Herring Ltd., 327 F.R.D. 567, 580
        (N.D. Tex. 2018) (“A party resisting discovery must show how the requested discovery is
        overly broad, unduly burdensome, or oppressive by submitting affidavits or offering
        evidence revealing the nature of the burden.”). As Plaintiffs have not provided the
        requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992); Texas v.
        United States, 809 F.3d 134, 155–165 (5th Cir. 2015). The Interrogatory is also relevant
        to the propriety and scope of injunctive relief. Costs to each Plaintiff related to DACA
        are relevant because injunctive relief should not exceed the scope of harm to Plaintiffs.
        See OCA-Greater Houston v. Texas, 867 F.3d 604, 616 (5th Cir. 2017). The scope of the
        injury to each Plaintiff is also relevant because Plaintiffs seek permanent injunctive relief,
        which requires Plaintiffs to prove, on the basis of a full discovery record, among other
        things, irreparable harm, that the balance of harms favors Plaintiffs, and that the public
        interest is not disserved by the injunction. See Monsanto Co. v. Geertson Seed Farms,
        561 U.S. 139, 156–57 (2010).

    •   Plaintiffs assert they “are not seeking monetary relief,” that “[t]o establish standing,
        Plaintiff States must only show some injury,” and that they “have clearly shown” injury
        to establish standing. Resps. at 6 (emphasis original). However, Plaintiffs’ choice of
        relief does not eliminate their obligation to respond fully to discovery requests, and
        Plaintiffs cannot refuse discovery based on the belief that they will prevail on the issue of
        standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party cannot refuse to engage in—


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 18 of 89

February 1, 2019
Page 3 of 27

        and is not excused from being subjected to—discovery simply because the discovery is
        relevant to a claim on which the resisting party believes that he will or should prevail.”).
        Contrary to Plaintiffs’ assertion, the Court has not made a final determination on
        standing. The Court made only a preliminary determination for the purpose of deciding
        the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the preliminary injunction
        stage, satisfying this burden [of proving standing] requires the State to make a clear
        showing that they have standing to maintain the preliminary injunction.”) (internal
        quotations omitted) (emphasis added); id. at 52 (“This is a sufficient showing of injury
        for purposes of demonstrating standing at this stage.”) (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 6. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond by “incorporat[ing] . . . the discussion of their costs contained in their
        complaint, briefing on their motion for preliminary injunction, and the exhibits attached
        thereto.” Resps. at 6. However, general references to filings in this case amount to an
        evasive and incomplete response. See Fed. R. Civ. P. 33(b)(3) (interrogatories must “be
        answered separately and fully in writing under oath”); see also Fed. R. Civ. P. 33(d)(1)
        (allowing a party to respond to an interrogatory by specifying business records in limited
        situations and requiring the party to “specif[y] the records that must be reviewed, in
        sufficient detail to enable the interrogating party to locate and identify them as readily as
        the responding party could”); Fed. R. Civ. P. 37(a)(4); Meltzer/Austin Rest. Corp. v.
        Benihana Nat. Corp., No. A-11-CV-542-LY, 2013 WL 2607589, at *7 (W.D. Tex. June
        10, 2013) (determining that interrogatory response that incorporated references to
        complaint was insufficient).

    •   Plaintiffs’ response is also evasive and incomplete because Defendant-Intervenors’
        Interrogatory asked Plaintiffs to identify costs by each Plaintiff. However, Plaintiffs
        provide only an “example” of costs incurred by the State of Texas. Resps. at 6.
        Defendant-Intervenors did not request an example of costs by only one of the ten
        Plaintiffs in the case, and Plaintiffs’ answer is therefore incomplete. See Fed. R. Civ. P.
        37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each Plaintiff. See Fed. R. Civ. P. 33(b); Wilson v. Navika Capital Grp., LLC, No. 4:10-
        CV-1569, 2014 WL 223211, at *7 (S.D. Tex. Jan. 17, 2014) (ordering verification by all
        plaintiffs on penalty of dismissal); Martinez v. Salazar, No. 1:14-CV-00534 KG/WPL,
        2015 WL 13638319, at *2 (D.N.M. Apr. 28, 2015) (“Rule 33 is clear that interrogatories
        must be answered and signed by the party to whom they are directed.”); Krank v. Fulton


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 19 of 89

February 1, 2019
Page 4 of 27

        Bank, No. 89-2871, 1989 WL 149941, at *1 (E.D. Pa. Dec. 11, 1989) (“[I]t is clear that
        interrogatories may not generally be answered jointly where joint affirmance leaves
        unclear which party has the information provided.”).

INTERROGATORY NO. 5

    •   This Interrogatory asks Plaintiffs to identify the number of DACA recipients living in
        each Plaintiff state, the manner in which this number was determined, and, for each state,
        the number of DACA recipients enrolled in public colleges and universities, the number
        who attend K-12 schools, the number who are unaccompanied children, and the number
        who have received health care not compensated by the patient or an insurer.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 7. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61; Texas, 809 F.3d at 155–165. The Interrogatory
        is also relevant to the propriety and scope of injunctive relief. Costs to each Plaintiff
        related to DACA are relevant because injunctive relief should not exceed the scope of
        harm to Plaintiffs. See OCA-Greater Houston, 867 F.3d at 616. The scope of the injury
        to each Plaintiff is also relevant because Plaintiffs seek permanent injunctive relief,
        which requires Plaintiffs to prove, on the basis of a full discovery record, among
        othethings, irreparable harm, that the balance of harms favors Plaintiffs, and that the
        public interest is not disserved by the injunction. See Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert that, “[f]or standing purposes, Texas need not plead damages from a
        particular individual when it pleads and has proof that it is being damaged by the entire
        program.” Resps. at 7 (quoting Dkt. 319, at 51). This statement does not prove burden or
        overbreadth. Plaintiffs’ assertion is also not pertinent. The Interrogatory requests
        numbers by state; it does not concern particular individuals.

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 7. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 20 of 89

February 1, 2019
Page 5 of 27

        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs’ response is also evasive and incomplete because Defendant-Intervenors’
        Interrogatory asked Plaintiffs to identify the number of DACA recipients in each Plaintiff
        state by year, and to further identify for each Plaintiff state information related to the
        number of DACA recipients. However, Plaintiffs do not identify the requested
        breakdowns. Instead, Plaintiffs purport to summarize expert testimony on the numbers of
        DACA recipients nationwide, without identifying any specific number of DACA
        recipients, let alone provide the additional numbers for each Plaintiff state, as requested
        by the Interrogatory and its subparts.

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

INTERROGATORY NO. 6

    •   This Interrogatory asks Plaintiffs to identify the number of unaccompanied children
        living in Plaintiff states, the number of those children who attend K-12 schools and
        public colleges and universities, and the costs of education borne by the states. Plaintiffs
        correctly read the term “unaccompanied children” to refer to “unaccompanied alien
        children.” See Resps. at 8 n.1.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 8. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.



                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 21 of 89

February 1, 2019
Page 6 of 27

    •   Plaintiffs also object that the information is not in the possession, custody, or control of
        Plaintiffs. This is not a valid objection. See Brown v. Bridges, No. 3:12-CV-4947-P,
        2013 WL 11842015, at *7 (N.D. Tex. Aug. 26, 2013); Thomas v. Cate, 715 F. Supp. 2d
        1012, 1032 (E.D. Cal. 2010). Federal Rule of Civil Procedure 33(b)(1)(B) requires a
        government agency, in response to an interrogatory, to “furnish the information available
        to the party.” The term “available” is not synonymous with “custody, possession, or
        control.” See Thomas, 715 F. Supp. 2d at 1032.

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 8. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “refer[ring] Defendant-Intervenors to Exhibit 9
        attached to [Plaintiffs’] motion for preliminary injunction.” Resps. at 8. However,
        general references to filings in this case amount to an evasive and incomplete response.
        See Fed. R. Civ. P. 33(b)(3) (interrogatories must “be answered separately and fully in
        writing under oath”); see also Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an
        interrogatory by specifying business records only in limited situations and requiring the
        party to “specif[y] the records that must be reviewed, in sufficient detail to enable the
        interrogating party to locate and identify them as readily as the responding party could”);
        Fed. R. Civ. P. 37(a)(4); Meltzer/Austin, 2013 WL 2607589, at *7 (determining that
        interrogatory response that incorporated references to complaint was insufficient).

    •   Plaintiffs’ response is also evasive and incomplete because Defendant-Intervenors’
        Interrogatory asked Plaintiffs to identify information by each Plaintiff. However,
        Plaintiffs’ referenced exhibit does not address all of the specific Interrogatory subparts,
        and the response does not address inquiries with respect to any Plaintiff other than Texas.
        Including because the Interrogatory sought information about all Plaintiffs, rather than
        just Texas, Plaintiffs’ answer is incomplete, and amounts to a failure to respond. See Fed.
        R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).




                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 22 of 89

February 1, 2019
Page 7 of 27

    INTERROGATORY NO. 7

    •   This Interrogatory asks Plaintiffs to identify state expenditures on Emergency Medicaid
        Services to DACA recipients by state and the manner in which the identifications were
        made.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 9. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61; Texas, 809 F.3d at 155–165. Moreover, the
        Interrogatory requests discovery relevant to the propriety and scope of injunctive relief.
        Costs to each Plaintiff related to DACA are relevant because injunctive relief should not
        exceed the scope of harm to Plaintiffs. See OCA-Greater Houston, 867 F.3d at 616.
        Injury to each Plaintiff is also relevant because Plaintiffs seek permanent injunctive
        relief, which requires Plaintiffs to prove, on the basis of a full discovery record, among
        other things, irreparable harm, that the balance of harms favors Plaintiffs, and that the
        public interest is not disserved by the injunction. See Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert they “are not seeking monetary relief” and that “[t]o establish standing,
        Plaintiff States must only show some injury.” Resps. at 9 (emphasis original). Plaintiffs
        further assert that they “have clearly shown” injury to establish standing. Id. However,
        Plaintiffs’ choice of relief does not eliminate their obligation to respond fully to
        discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 23 of 89

February 1, 2019
Page 8 of 27

        (emphasis added).

    •   Plaintiffs also object on the basis that, “[f]or standing purposes, Texas need not plead
        damages from a particular individual when it pleads and has proof that it is being
        damaged by the entire program.” Resps. at 9 (quoting Dkt. 319, at 51). This statement
        does not prove burden or overbreadth. Plaintiffs’ assertion is also not pertinent. The
        Interrogatory requests information by state; it does not concern particular individuals.

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 9. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporat[ing] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing Emergency Medicaid services.” Resps. at 9. However, general
        references to filings in this case amount to an evasive and incomplete response. See Fed.
        R. Civ. P. 33(b)(3) (interrogatories must “be answered separately and fully in writing
        under oath”); see also Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an
        interrogatory by specifying business records in limited situations and requiring the party
        to “specif[y] the records that must be reviewed, in sufficient detail to enable the
        interrogating party to locate and identify them as readily as the responding party could”);
        Fed. R. Civ. P. 37(a)(4); Meltzer/Austin, 2013 WL 2607589, at *7 (determining that
        interrogatory response that incorporated references to complaint was insufficient).

    •   Plaintiffs’ response is also evasive and incomplete because Defendant-Intervenors’
        Interrogatory asked Plaintiffs to identify expenditures by each Plaintiff to provide
        Emergency Medicaid Services to DACA recipients, and to further identify information
        related to that breakdown. However, Plaintiffs only provide information about
        Emergency Medicaid Services to all undocumented immigrants in Texas, and no other
        Plaintiff States, do not provide answers to all Interrogatory subparts, and purport to
        summarize exhibits which concern different calculations and other information.

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).


                            Advancing Latino Civil Rights for over 40 Years
                                          www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 24 of 89

February 1, 2019
Page 9 of 27

INTERROGATORY NO. 8

    •   This Interrogatory asks Plaintiffs to identify state expenditures to provide benefits under
        the Texas Children’s Health Insurance Program (CHIP) Perinatal Coverage to DACA
        recipients and the manner in which the identifications were made.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 10. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged
        expenditures to provide healthcare to DACA recipients, including alleged expenditures
        by the State of Texas on CHIP Perinatal Coverage. See, e.g., Dkt. 104 ¶¶ 228–231; Dkt.
        5, at 23. Defendant-Intervenors contest standing based on expenditures for healthcare,
        including CHIP Perinatal Coverage, and facts going to injury for providing such
        healthcare to DACA recipients and traceability of these alleged expenditures to DACA
        are integral to the standing analysis. See Texas, 809 F.3d at 155–165. Moreover, the
        Interrogatory requests discovery relevant to the propriety and scope of injunctive relief.
        Costs to each Plaintiff related to DACA are relevant because injunctive relief should not
        exceed the scope of harm to Plaintiffs. See OCA-Greater Houston, 867 F.3d at 616.
        Injury to each Plaintiff is also relevant because Plaintiffs seek permanent injunctive
        relief, which requires Plaintiffs to prove, on the basis of a full discovery record, among
        other things, irreparable harm, that the balance of harms favors Plaintiffs, and that the
        public interest is not disserved by the injunction. See Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert that they “are not seeking monetary relief” and that “[t]o establish
        standing, Plaintiff States must only show some injury.” Resps. at 10 (emphasis original).
        Plaintiffs further assert that they “have clearly shown” injury to establish standing. Id.
        However, Plaintiffs’ choice of relief does not eliminate their obligation to respond fully
        to discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“a party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 25 of 89

February 1, 2019
Page 10 of 27

        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted); id. at 52 (“This is a sufficient showing of
        injury for purposes of demonstrating standing at this stage.”) (emphasis added).

    •   Plaintiffs also object on the basis that, “[f]or standing purposes, Texas need not plead
        damages from a particular individual when it pleads and has proof that it is being
        damaged by the entire program.” Resps. at 10 (quoting Dkt. 319, at 51). This statement
        does not prove burden or overbreadth. Plaintiffs’ assertion is also not pertinent. The
        Interrogatory requests information by state; it does not concern particular individuals.

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 10. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporat[ing] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing Texas Children’s Health Insurance Program services to unlawfully
        [sic] aliens, including DACA recipients.” Resps. at 10. However, general references to
        filings in this case amount to an evasive and incomplete response. See Fed. R. Civ. P.
        33(b)(3) (interrogatories must “be answered separately and fully in writing under oath.”);
        see also Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an interrogatory by
        specifying business records in limited situations and requiring the party to “specif[y] the
        records that must be reviewed, in sufficient detail to enable the interrogating party to
        locate and identify them as readily as the responding party could.”); Fed. R. Civ. P.
        37(a)(4); Meltzer/Austin, 2013 WL 2607589, at *7 (determining that interrogatory
        response that incorporated references to complaint was insufficient).

    •   Plaintiffs’ response is also incomplete and therefore insufficient because it does not
        address all the Interrogatory subparts. See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 26 of 89

February 1, 2019
Page 11 of 27

        the information provided.”).

INTERROGATORY NO. 9

    •   This Interrogatory asks Plaintiffs to identify state expenditures to provide benefits under
        Texas’s Family Violence Program to DACA recipients and the manner in which the
        identifications were made.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 11. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged
        expenditures caused by DACA, including alleged expenditures by the State of Texas on
        Family Violence Program services. See, e.g., Dkt. 104 ¶ 228; Dkt. 5, at 23. Defendant-
        Intervenors contest standing based on state expenditures, including Family Violence
        Program services, and facts going to injury for providing such services to DACA
        recipients and traceability of these alleged expenditures to DACA are integral to the
        standing analysis. See Texas, 809 F.3d at 155–165. Moreover, the Interrogatory requests
        discovery relevant to the propriety and scope of injunctive relief. Costs to each Plaintiff
        related to DACA are relevant because injunctive relief should not exceed the scope of
        harm to Plaintiffs. See OCA-Greater Houston, 867 F.3d at 616. Injury to each Plaintiff
        is also relevant because Plaintiffs seek permanent injunctive relief, which requires
        Plaintiffs to prove, on the basis of a full discovery record, among other things, irreparable
        harm, that the balance of harms favors Plaintiffs, and that the public interest is not
        disserved by the injunction. See Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert that they “are not seeking monetary relief” and that “[t]o establish
        standing, Plaintiff States must only show some injury.” Resps. at 11 (emphasis original).
        Plaintiffs further assert that they “have clearly shown” injury to establish standing. Id.
        However, Plaintiffs’ choice of relief does not eliminate their obligation to respond fully
        to discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 27 of 89

February 1, 2019
Page 12 of 27

        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Plaintiffs also object on the basis that, “[f]or standing purposes, Texas need not plead
        damages from a particular individual when it pleads and has proof that it is being
        damaged by the entire program.” Resps. at 11 (quoting Dkt. 319, at 51). This statement
        does not prove burden or overbreadth. Plaintiffs’ assertion is also not pertinent. The
        Interrogatory requests information by state; it does not concern particular individuals.

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 11. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporat[ing] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing Texas Family Violence Program services to unlawfully present
        aliens, including DACA recipients.” Resps. at 11. However, general references to filings
        in this case amount to an evasive and incomplete response. See Fed. R. Civ. P. 33(b)(3)
        (interrogatories must “be answered separately and fully in writing under oath.”); see also
        Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an interrogatory by specifying
        business records in limited situations and requiring the party to “specif[y] the records that
        must be reviewed, in sufficient detail to enable the interrogating party to locate and
        identify them as readily as the responding party could.”); Fed. R. Civ. P. 37(a)(4);
        Meltzer/Austin Rest. Corp. v. Benihana Nat. Corp., No. A-11-CV-542-LY, 2013 WL
        2607589, at *7 (W.D. Tex. June 10, 2013) (determining that interrogatory response that
        incorporated references to complaint was insufficient).

    •   Plaintiffs response is also incomplete and therefore insufficient because it does not
        address all the Interrogatory subparts. See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 28 of 89

February 1, 2019
Page 13 of 27

        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

INTERROGATORY NO. 10

    •   This Interrogatory asks Plaintiffs to identify each and every incident in which Plaintiffs
        contend that a DACA recipient was involved in the commission of a crime.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 12. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   Plaintiffs also object on the basis that, “[f]or standing purposes, Texas need not plead
        damages from a particular individual when it pleads and has proof that it is being
        damaged by the entire program.” Resps. at 12 (quoting Dkt. 319, at 51). This statement
        does not prove burden or overbreadth. Nevertheless, Defendant-Intervenors offer the
        compromise that Defendant-Intervenors limit their request to statewide numbers as
        follows:

                   INTERROGATORY NO. 10

                   Identify the number of DACA recipients living in Plaintiff states, by state
                   and year, since June 2012, who you contend have been involved in the
                   commission of a crime. For each Plaintiff state, please identify:
                      a. the number of times a particular crime was charged and the
                           number of convictions for each crime;
                      b. the number of times DACA recipients were charged in a particular
                           court;
                      c. the manner in which you determined the number of such DACA
                           recipients;
                      d. the manner in which you determined the individuals are or were
                           DACA recipients; and




                              Advancing Latino Civil Rights for over 40 Years
                                            www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 29 of 89

February 1, 2019
Page 14 of 27

                   e. all information, documents or other evidentiary material upon
                      which you rely to support the conclusion that each such individual
                      is or was a DACA recipient.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged law
        enforcement costs caused by DACA. See, e.g., Dkt. 104 ¶ 228; Dkt. 5 at 21. Defendant-
        Intervenors contest standing based on state expenditures for law-enforcement costs
        caused by DACA, and facts going to whether any such costs have been incurred and
        traceability of such costs to DACA are integral to the standing analysis. See Texas, 809
        F.3d at 155–165. Moreover, the Interrogatory requests discovery relevant to the
        propriety and scope of injunctive relief. Costs to each Plaintiff related to DACA are
        relevant because injunctive relief should not exceed the scope of harm to Plaintiffs. See
        OCA-Greater Houston, 867 F.3d at 616. Injury to each Plaintiff is also relevant because
        Plaintiffs seek permanent injunctive relief, which requires Plaintiffs to prove, on the basis
        of a full discovery record, among other things, irreparable harm, that the balance of
        harms favors Plaintiffs, and that the public interest is not disserved by the injunction. See
        Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert they “are not seeking monetary relief” and that “[t]o establish standing,
        Plaintiff States must only show some injury.” Resps. at 12 (emphasis original). Plaintiffs
        further assert that they “have clearly shown” injury to establish standing. Id. However,
        Plaintiffs’ choice of relief does not relieve them of their requirement to respond fully to
        discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 12. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporating] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 30 of 89

February 1, 2019
Page 15 of 27

        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing law-enforcement services related to unlawful aliens, including
        DACA recipients.” Resps. at 12. However, general references to filings in this case
        amount to an evasive and incomplete response. See Fed. R. Civ. P. 33(b)(3)
        (interrogatories must “be answered separately and fully in writing under oath.”); see also
        Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an interrogatory by specifying
        business records in limited situations and requiring the party to “specif[y] the records that
        must be reviewed, in sufficient detail to enable the interrogating party to locate and
        identify them as readily as the responding party could.”); Fed. R. Civ. P. 37(a)(4);
        Meltzer/Austin, 2013 WL 2607589, at *7 (W.D. Tex. June 10, 2013) (determining that
        interrogatory response that incorporated references to complaint was insufficient).

    •   Plaintiffs response is also incomplete and therefore insufficient because it does not
        address all the Interrogatory subparts. See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also insufficient because Plaintiffs have not verified the response.
        See Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”);
        Fed. R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

INTERROGATORY NO. 11

    •   This Interrogatory asks Plaintiffs to identify each study or report Plaintiffs prepared,
        obtained or requested on the correlation, if any, between DACA recipients and crime.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 13. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 31 of 89

February 1, 2019
Page 16 of 27

        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged law-
        enforcement costs caused by DACA. See, e.g., Dkt. 104 ¶ 228; Dkt. 5 at 21. Defendant-
        Intervenors contest standing based on state expenditures for law-enforcement costs
        caused by DACA, and facts going to whether any such costs have been incurred and
        traceability of such costs to DACA are integral to the standing analysis. See Texas, 809
        F.3d at 155–165. Moreover, the Interrogatory requests discovery relevant to the
        propriety and scope of injunctive relief. Costs to each Plaintiff related to DACA are
        relevant because injunctive relief should not exceed the scope of harm to Plaintiffs. See
        OCA-Greater Houston, 867 F.3d at 616. Injury to each Plaintiff is also relevant because
        Plaintiffs seek permanent injunctive relief, which requires Plaintiffs to prove, on the basis
        of a full discovery record, among other things, irreparable harm, that the balance of
        harms favors Plaintiffs, and that the public interest is not disserved by the injunction. See
        Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert they “are not seeking monetary relief” and that “[t]o establish standing,
        Plaintiff States must only show some injury.” Resps. at 13 (emphasis original). Plaintiffs
        further assert that they “have clearly shown” injury to establish standing. Id. However,
        Plaintiffs’ choice of relief does not eliminate their obligation to respond fully to
        discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 13. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporat[ing] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing law-enforcement services related to unlawfully [sic] aliens,
        including DACA recipients.” Resps. at 14. However, general references to filings in this
        case amount to an evasive and incomplete response. See Fed. R. Civ. P. 33(b)(3)
        (interrogatories must “be answered separately and fully in writing under oath.”); see also


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 32 of 89

February 1, 2019
Page 17 of 27

        Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an interrogatory by specifying
        business records in limited situations and requiring the party to “specif[y] the records that
        must be reviewed, in sufficient detail to enable the interrogating party to locate and
        identify them as readily as the responding party could.”); Fed. R. Civ. P. 37(a)(4);
        Meltzer/Austin, 2013 WL 2607589, at *7 (determining that interrogatory response that
        incorporated references to complaint was insufficient).

    •   Plaintiffs response is also deficient because Defendant-Intervenors’ Interrogatory asked
        Plaintiffs to identify information by each Plaintiff, and Plaintiffs do not provide this
        breakdown. Plaintiffs’ response also does not address all the Interrogatory subparts and
        is therefore incomplete. See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

INTERROGATORY NO. 12

    •   This Interrogatory asks Plaintiffs to identify each study or report Plaintiffs prepared,
        obtained or requested on the correlation, if any, between DACA recipients and the cost,
        benefit, and/or the quality of education to residents in Plaintiff states.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 14. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 33 of 89

February 1, 2019
Page 18 of 27

        education costs caused by DACA. See, e.g., Dkt. 104 ¶¶ 228, 233–34; Dkt. 5 at 22–23.
        Defendant-Intervenors contest standing based on state expenditures for education caused
        by DACA, and facts going to whether any such costs have been incurred and traceability
        of such costs to DACA are integral to the standing analysis. See Texas, 809 F.3d at 155–
        165. Moreover, the Interrogatory requests discovery relevant to the propriety and scope
        of injunctive relief. Costs to each Plaintiff related to DACA are relevant because
        injunctive relief should not exceed the scope of harm to Plaintiffs. See OCA-Greater
        Houston, 867 F.3d at 616. Injury to each Plaintiff is also relevant because Plaintiffs seek
        permanent injunctive relief, which requires Plaintiffs to prove, on the basis of a full
        discovery record, among other things, irreparable harm, that the balance of harms favors
        Plaintiffs, and that the public interest is not disserved by the injunction. See Monsanto
        Co., 561 U.S. at 156–57.

    •   Plaintiffs assert they “are not seeking monetary relief” and that “[t]o establish standing,
        Plaintiff States must only show some injury.” Resps. at 14 (emphasis original). Plaintiffs
        further assert that they “have clearly shown” injury to establish standing. Id. However,
        Plaintiffs’ choice of relief does not eliminate their obligation to respond fully to
        discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 14. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond to this Interrogatory by “incorporat[ing] into [their] response their
        complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents, which identify costs that Plaintiffs have
        incurred in providing education to unlawfully present aliens, including DACA
        recipients.” Resps. at 14. However, general references to filings in this case amount to
        an evasive and incomplete response. See Fed. R. Civ. P. 33(b)(3) (interrogatories must
        “be answered separately and fully in writing under oath.”); see also Fed. R. Civ. P.
        33(d)(1) (allowing a party to respond to an interrogatory by specifying business records
        in limited situations and requiring the party to “specif[y] the records that must be


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
     Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 34 of 89

February 1, 2019
Page 19 of 27

           reviewed, in sufficient detail to enable the interrogating party to locate and identify them
           as readily as the responding party could.”); Fed. R. Civ. P. 37(a)(4); Meltzer/Austin, 2013
           WL 2607589, at *7 (determining that interrogatory response that incorporated references
           to complaint was insufficient).

      •    Plaintiffs’ response is also deficient because Defendant-Intervenors’ Interrogatory asked
           Plaintiffs to identify information by each Plaintiff. However, Plaintiffs only provide a
           broad statement about costs to Texas that does not address the Interrogatory and each of
           its subparts, and does not break down information by each Plaintiff. See Resps. at 14
           (“DACA compels states like Texas to expend funds, including in education, that it would
           not otherwise be compelled to spend. For instance, many DACA recipients and several of
           the Defendant-Intervenors went to public school in Texas, each of which costs the State
           of Texas thousands of dollars per year.”). Plaintiffs’ response is incomplete and amounts
           to a failure to respond. See Fed. R. Civ. P. 37(a)(4).

      •    Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
           Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
           R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
           Plaintiffs must provide signatures from the individual or individuals who answered for
           each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
           verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
           (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
           they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
           not generally be answered jointly where joint affirmance leaves unclear which party has
           the information provided.”).

INTERROGATORY NO. 12 1

      •    This Interrogatory asks Plaintiffs to identify each study or report Plaintiffs prepared,
           obtained or requested on the correlation, if any, between DACA recipients and the cost,
           benefit, and/or the quality of healthcare services to residents in Plaintiff states.

      •    Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
           and seeks information that is outside the scope of discovery. See Resps. at 15. However,
           Plaintiffs do not support their objections with the necessary affidavits or other evidence
           describing the nature of the overbreadth or burden, and do not show specifically how the
           Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
           894 F.2d at 1485 (party resisting discovery must show specifically how each
           interrogatory is not relevant or how each question is overly broad, burdensome or
           oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
           accompanied by affidavits or other evidence revealing the nature of why the discovery is
           objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
           the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
           affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have

1
    Defendant-Intervenors propounded two interrogatories labeled “Interrogatory No. 12.”


                                 Advancing Latino Civil Rights for over 40 Years
                                               www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 35 of 89

February 1, 2019
Page 20 of 27

        not provided the requisite support for these objections, they are without merit.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged
        healthcare costs caused by DACA. See, e.g., Dkt. 104 ¶¶ 228, 232, 235; Dkt. 5 at 23.
        Defendant-Intervenors contest standing based on state expenditures for healthcare caused
        by DACA, and facts going to whether any such costs have been incurred and traceability
        of such costs to DACA are integral to the standing analysis. See Texas, 809 F.3d at 155–
        165. Moreover, the Interrogatory requests discovery relevant to the propriety and scope
        of injunctive relief. Costs to each Plaintiff related to DACA are relevant because
        injunctive relief should not exceed the scope of harm to Plaintiffs. See OCA-Greater
        Houston, 867 F.3d at 616. Injury to each Plaintiff is also relevant because Plaintiffs seek
        permanent injunctive relief, which requires Plaintiffs to prove, on the basis of a full
        discovery record, among other things, irreparable harm, that the balance of harms favors
        Plaintiffs, and that the public interest is not disserved by the injunction. See Monsanto
        Co., 561 U.S. at 156–57.

    •   Plaintiffs assert that they “are not seeking monetary relief” and that “[t]o establish
        standing, Plaintiff States must only show some injury.” Resps. at 15 (emphasis original).
        Plaintiffs further assert that they “have clearly shown” injury to establish standing. Id.
        However, Plaintiffs’ choice of relief does not eliminate their obligation to fully respond
        to discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 15. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond by “incorporat[ing] into [their] response their complaint, the briefing
        on their motion for preliminary injunction, and the exhibits attached to and cited in those
        documents, which identify costs that Plaintiffs have incurred in providing healthcare
        services to unlawfully present aliens, including DACA recipients.” Resps. at 15.


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 36 of 89

February 1, 2019
Page 21 of 27

        Plaintiffs’ likewise, “refer Defendan-Intervenors to their response to Interrogatory No. 4
        identifying certain costs incurred by Texas in providing healthcare services to unlawfully
        present aliens.” Id. These responses are evasive and amount to a failure to respond. See
        Fed. R. Civ. P. 33(b)(3) (interrogatories must “be answered separately and fully in
        writing under oath.”); Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an
        interrogatory by specifying business records in limited situations and requiring the party
        to “specif[y] the records that must be reviewed, in sufficient detail to enable the
        interrogating party to locate and identify them as readily as the responding party could.”);
        Fed. R. Civ. P. 37(a)(4); Meltzer/Austin, 2013 WL 2607589, at *7 (determining that
        interrogatory response that incorporated references to complaint was insufficient).

    •   Plaintiffs’ response is also deficient because Defendant-Intervenors’ Interrogatory asked
        Plaintiffs to identify information by each Plaintiff, and Plaintiffs do not provide this
        breakdown. Plaintiffs’ response also does not address all the Interrogatory subparts and
        is therefore incomplete. See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

INTERROGATORY NO. 13

    •   This Interrogatory asks Plaintiffs to identify each study or report Plaintiffs prepared,
        obtained or requested on the correlation, if any, between DACA recipients and the cost,
        benefit, and/or the quality of law enforcement services to residents in Plaintiff states.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 16. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 37 of 89

February 1, 2019
Page 22 of 27

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged law-
        enforcement costs caused by DACA. See, e.g., Dkt. 104 ¶ 228; Dkt. 5 at 21. Defendant-
        Intervenors contest standing based on state expenditures for law-enforcement costs
        caused by DACA, and facts going to whether any such costs have been incurred and
        traceability of such costs to DACA are integral to the standing analysis. See Texas, 809
        F.3d at 155–165. Moreover, the Interrogatory requests discovery relevant to the
        propriety and scope of injunctive relief. Costs to each Plaintiff related to DACA are
        relevant because injunctive relief should not exceed the scope of harm to Plaintiffs. See
        OCA-Greater Houston, 867 F.3d at 616. Injury to each Plaintiff is also relevant because
        Plaintiffs seek permanent injunctive relief, which requires Plaintiffs to prove, on the basis
        of a full discovery record, among other things, irreparable harm, that the balance of
        harms favors Plaintiffs, and that the public interest is not disserved by the injunction. See
        Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert that they “are not seeking monetary relief” and that “[t]o establish
        standing, Plaintiff States must only show some injury.” Resps. at 16 (emphasis original).
        Plaintiffs further assert that they “have clearly shown” injury to establish standing. Id.
        However, Plaintiffs’ choice of relief does not eliminate their obligation to fully respond
        to discovery requests, and Plaintiffs cannot refuse discovery based on the belief that they
        will prevail on the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party
        cannot refuse to engage in—and is not excused from being subjected to—discovery
        simply because the discovery is relevant to a claim on which the resisting party believes
        that he will or should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made
        a final determination on standing. The Court made only a preliminary determination for
        the purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted) (emphasis added); id. at 52 (“This is a
        sufficient showing of injury for purposes of demonstrating standing at this stage.”)
        (emphasis added).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 15. This language is evasive and is not allowed by
        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs respond by “incorporat[ing] into [their] response their complaint, the briefing
        on their motion for preliminary injunction, and the exhibits attached to and cited in those
        documents, which identify costs that Plaintiffs have incurred in providing law
        enforcement services to unlawfully present aliens, including DACA recipients.” Resps.
        at 16. However, general references to filings in this case amount to an evasive and
        incomplete response. See Fed. R. Civ. P. 33(b)(3) (interrogatories must “be answered


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 38 of 89

February 1, 2019
Page 23 of 27

        separately and fully in writing under oath.”); see also Fed. R. Civ. P. 33(d)(1) (allowing a
        party to respond to an interrogatory by specifying business records in limited situations
        and requiring the party to “specif[y] the records that must be reviewed, in sufficient detail
        to enable the interrogating party to locate and identify them as readily as the responding
        party could.”); Fed. R. Civ. P. 37(a)(4); Meltzer/Austin Rest. Corp. v. Benihana Nat.
        Corp., No. A-11-CV-542-LY, 2013 WL 2607589, at *7 (W.D. Tex. June 10, 2013)
        (determining that interrogatory response that incorporated references to complaint was
        insufficient).

    •   Plaintiffs’ response is also deficient because the Interrogatory asked Plaintiffs to identify
        information by each Plaintiff, and Plaintiffs do not provide this breakdown. Plaintiffs’
        response also does not address all the Interrogatory subparts and is therefore incomplete.
        See Fed. R. Civ. P. 37(a)(4).

    •   Plaintiffs’ response is also deficient because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).

    •   Additionally, Defendant-Intervenors cannot discern whether Plaintiffs have provided a
        full and complete response to this Interrogatory. Plaintiffs assert: “Plaintiffs will
        produce the non-privileged relevant information in their possession, custody, or control
        relating to this request, to the extent that any additional information exists.” Resps. at 16.
        If Plaintiffs make a claim of privilege, please expressly make the claim and provide a
        privilege log as required by Federal Rule of Civil Procedure 26(b)(5). Please also
        confirm that you have furnished all information “available” to Plaintiffs, as required by
        Federal Rule of Civil Procedure 33(b)(1)(B). If you have not, please supplement
        Plaintiffs’ response. The requirement to furnish all information “available” to a party
        applies regardless of whether information is in a party’s “possession, custody, or
        control.” Thomas, 715 F. Supp. 2d at 1032 (explaining that the Rule 33 term “available”
        is not synonymous with “custody, possession, or control”).

INTERROGATORY NO. 14

    •   This Interrogatory asks Plaintiffs to identify, for each interrogatory, the persons
        answering each interrogatory, supplying any information relied upon in answering the
        interrogatory, or assisting in any manner with the preparation of answering the
        interrogatory.

    •   Plaintiffs object to the request on the basis that it is outside the scope of discovery and


                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 39 of 89

February 1, 2019
Page 24 of 27

        not relevant to Plaintiffs’ claims. Resps. at 17. Plaintiffs, however, do not specify how
        the Interrogatory is not relevant or otherwise outside the scope of discovery. See
        McLeod, 894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”). An interrogatory that requests the identity of individuals who
        responded, “is a legitimate, rather standard interrogatory.” Heller v. City of Dallas, 303
        F.R.D. 466, 481 (N.D. Tex. 2014); see also Weiner v. City Coll. of City Univ. of New
        York, 95 CIV. 10892 (JFK), 1998 WL 474093, at *2–*3 (S.D.N.Y. Aug. 11, 1998)
        (finding such a request relevant); Sec. & Exch. Comm'n v. Tome, 81 CIV. 1836 (MP),
        1987 WL 9415, at *2, *4 (S.D.N.Y. Apr. 3, 1987) (same). Therefore, Plaintiffs’
        objections are without merit.

INTERROGATORY NO. 15

    •   This Interrogatory asks Plaintiffs to identify each employer who hired a DACA recipient
        instead of a U.S. citizen because of the employer penalty pursuant to The Patient
        Protection and Affordable Care Act.

    •   Plaintiffs object to the request on the basis that it is overly broad and unduly burdensome
        and seeks information that is outside the scope of discovery. See Resps. at 18. However,
        Plaintiffs do not support their objections with the necessary affidavits or other evidence
        describing the nature of the overbreadth or burden, and do not show specifically how the
        Interrogatory is burdensome, overbroad, or outside the scope of discovery. See McLeod,
        894 F.2d at 1485 (party resisting discovery must show specifically how each
        interrogatory is not relevant or how each question is overly broad, burdensome or
        oppressive) (citation omitted); Alonso, 2004 WL 2668801, at *2 (“[O]bjections must be
        accompanied by affidavits or other evidence revealing the nature of why the discovery is
        objectionable.”); Lopez, 327 F.R.D. at 580 (“A party resisting discovery must show how
        the requested discovery is overly broad, unduly burdensome, or oppressive by submitting
        affidavits or offering evidence revealing the nature of the burden.”). As Plaintiffs have
        not provided the requisite support for these objections, they are without merit.

    •   Plaintiffs also object on the basis that, “[f]or standing purposes, Texas need not plead
        damages from a particular individual when it pleads and has proof that it is being
        damaged by the entire program.” Resps. at 18 (quoting Dkt. 319, at 51). This statement
        does not prove burden or overbreadth. Nevertheless, Defendant-Intervenors offer the
        compromise that Defendant-Intervenors limit their request to statewide numbers as
        follows:

                   Interrogatory No. 15

                   Identify the number of employers in Plaintiff states, by state and years,
                   since June 2012 who hired a DACA recipient instead of a U.S. citizen



                              Advancing Latino Civil Rights for over 40 Years
                                            www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 40 of 89

February 1, 2019
Page 25 of 27

                   because of the employer penalty pursuant to the Patient Protection and
                   Affordable Care Act. For each Plaintiff state, please identify:
                      a. the manner in which you determined the number of such
                          employers;
                      b. the manner in which you determined the individuals hired were
                          DACA recipients;
                      c. all information, documents or other evidentiary material upon
                          which you rely to support the conclusion that each such individual
                          hired was a DACA recipient; and
                      d. the manner in which you determined the individuals not hired were
                          U.S. citizens.

    •   The Interrogatory is relevant to the issue of standing because it seeks information
        regarding whether each Plaintiff has suffered an injury-in-fact that is fairly traceable to
        DACA. See Lujan, 504 U.S. at 560–61. Plaintiffs assert standing based on alleged labor-
        market distortion caused by DACA. See, e.g., Dkt. 104 ¶ 240; Dkt. 5, at 25–26.
        Defendant-Intervenors contest standing based on labor-market distortion, and facts going
        to injury to citizens of Plaintiff states from labor-market distortion and traceability of
        alleged distortion to DACA are integral to the standing analysis. See Texas, 809 F.3d at
        155–165. Moreover, the Interrogatory requests discovery relevant to the propriety and
        scope of injunctive relief. The existence and extent of any labor-market distortion are
        relevant because injunctive relief should not exceed the scope of harm to Plaintiffs. See
        OCA-Greater Houston, 867 F.3d at 616. The existence and extent of any labor-market
        distortion are also relevant because Plaintiffs seek permanent injunctive relief, which
        requires Plaintiffs to prove, on the basis of a full discovery record, among other things,
        irreparable harm, that the balance of harms favors Plaintiffs, and that the public interest is
        not disserved by the injunction. See Monsanto Co., 561 U.S. at 156–57.

    •   Plaintiffs assert: “This labor market imbalance undoubtedly supports Plaintiffs States’
        claim that an injury to the economic well-being of citizens and other lawfully present
        workers exists, and the economic well-being of the Plaintiff States’ residents is a quasi-
        sovereign interest sufficient to support standing.” Resps. at 18 (citing Dkt. 319, at 40).
        However, Plaintiffs cannot refuse discovery based on the belief that they will prevail on
        the issue of standing at trial. See Lopez, 327 F.R.D. at 581 (“[A] party cannot refuse to
        engage in—and is not excused from being subjected to—discovery simply because the
        discovery is relevant to a claim on which the resisting party believes that he will or
        should prevail.”). Contrary to Plaintiffs’ assertion, the Court has not made a final
        determination on standing. The Court made only a preliminary determination for the
        purpose of deciding the preliminary injunction. See, e.g., Dkt. 319 at 31 (“At the
        preliminary injunction stage, satisfying this burden [of proving standing] requires the
        State to make a clear showing that they have standing to maintain the preliminary
        injunction.”) (internal quotations omitted); id. at 52 (“This is a sufficient showing of
        injury for purposes of demonstrating standing at this stage.”).

    •   Following these objections, Plaintiffs provide a response “[s]ubject to and without
        waiving their objections.” Resps. at 18. This language is evasive and is not allowed by


                              Advancing Latino Civil Rights for over 40 Years
                                            www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 41 of 89

February 1, 2019
Page 26 of 27

        the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 33; Lopez, 327 F.R.D. at 580
        (“[R]esponding to interrogatories . . . ‘subject to’ and/or ‘without waiving’ objections is
        manifestly confusing (at best) and misleading (at worse), and has no basis at all in the
        Federal Rules of Civil Procedure.”) (internal quotations omitted).

    •   Plaintiffs’ response is also invalid because Plaintiffs “incorporate into [their] response
        their complaint, the briefing on their motion for preliminary injunction, and the exhibits
        attached to and cited in those documents.” Resps. at 18. However, general references to
        filings in this case amount to an evasive and incomplete response. See Fed. R. Civ. P.
        33(b)(3) (interrogatories must “be answered separately and fully in writing under oath.”);
        see also Fed. R. Civ. P. 33(d)(1) (allowing a party to respond to an interrogatory by
        specifying business records in limited situations and requiring the party to “specif[y] the
        records that must be reviewed, in sufficient detail to enable the interrogating party to
        locate and identify them as readily as the responding party could.”); Fed. R. Civ. P.
        37(a)(4); Meltzer/Austin, 2013 WL 2607589, at *7 (determining that interrogatory
        response that incorporated references to complaint was insufficient).

    •   Plaintiffs’ response is also deficient because the Interrogatory asks Plaintiffs to identify
        employers who hired DACA recipients instead of U.S. citizens. Plaintiffs do not answer
        this inquiry, but instead respond regarding labor markets generally. See Fed. R. Civ. P.
        37(a)(4).

    •   Plaintiffs’ response is also invalid because Plaintiffs have not verified the response. See
        Fed. R. Civ. P. 33(b)(5) (“The person who makes the answer must sign them . . .”); Fed.
        R. Civ. P. 33(b)(3) (requiring each interrogatory to be answered under oath). All
        Plaintiffs must provide signatures from the individual or individuals who answered for
        each state. See Fed. R. Civ. P. 33(b); Wilson, 2014 WL 223211, at *7 (ordering
        verification by all plaintiffs on penalty of dismissal); Martinez, 2015 WL 13638319, at *2
        (“Rule 33 is clear that interrogatories must be answered and signed by the party to whom
        they are directed.”); Krank, 1989 WL 149941, at *1 (“[I]t is clear that interrogatories may
        not generally be answered jointly where joint affirmance leaves unclear which party has
        the information provided.”).




                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
   Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 42 of 89

February 1, 2019
Page 27 of 27

GENERAL OBJECTIONS

    •   Plaintiffs also make a number of general objections in connection with all of Defendant-
        Intervenors’ discovery requests. These boilerplate objections do not comply with the
        Federal Rules of Civil Procedure, and are therefore insufficient to justify Plaintiffs’
        deficient answers and production. See Fed. R. Civ. P. 33(b)(4) (“The grounds for
        objecting to an interrogatory must be stated with specificity.”); Lopez, 327 F.R.D. at 578
        (“General or boilerplate objections are invalid.”); Simon v. State Farm Lloyds, No. 7:14-
        CV-251, 2015 WL 12777219, at *4 (S.D. Tex. Apr. 9, 2015) (determining that plaintiff
        was “flagrantly abusing the discovery process by indiscriminately levying general
        objections”) (internal quotations omitted); Hall v. Louisiana, No. 12-657-BAJ-RLB,
        2014 WL 2560579, at *1 (M.D. La. June 6, 2014) (“This prohibition against general
        objections to discovery requests has been long established.”).




                           Advancing Latino Civil Rights for over 40 Years
                                         www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 43 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 5

 

 

 
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 44 of 89



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
               Plaintiffs,                      §
                                                §
       v.                                       § Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
               Defendants,                      §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
       Defendant- Intervenors.                  §
                                                §
and                                             §
                                                §
STATE OF NEW JERSEY                             §
                                                §
       Defendant-Intervenor.


      DEFENDANT-INTERVENORS’ FIFTH SET OF DISCOVERY REQUESTS TO
                             PLAINTIFFS

TO:    Plaintiffs State of Texas, et al. by and through Todd L. Disher, Attorney in Charge,
       Special Counsel for Civil Litigation, P.O. Box 12548, Austin, TX 78711-2548,
       Todd.Disher@oag.texas.gov.

       Pursuant to the Federal Rules of Civil Procedure, Defendant-Intervenors hereby serve

these interrogatories and requests for production on Plaintiffs. You are requested to serve your

responses to these discovery requests upon the undersigned counsel for Defendant-Intervenors

within 30 days of service of these requests.

Dated: February 1, 2019                             Respectfully submitted,

                                                    MEXICAN AMERICAN LEGAL
                                                    DEFENSE AND EDUCATIONAL FUND

                                               1
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 45 of 89



                                                    By: /s/ Nina Perales
                                                    Nina Perales (Tex. Bar No. 24005046);
                                                    (SD of Tex. Bar No. 21127)
                                                    Attorney-in-Charge
                                                    Jack Salmon (Tex. Bar No. 24068914)
                                                    (SD of Texas Bar No. 1130532)
                                                    Alejandra Ávila (Tex. Bar No. 24089252)
                                                    (SD of Tex. Bar No. 2677912)
                                                    110 Broadway, Suite 300
                                                    San Antonio, Texas 78205
                                                    Phone: (210) 224-5476
                                                    Facsimile: (210) 224-5382
                                                    Email: nperales@maldef.org

                                                    ROPES & GRAY LLP
                                                    Douglas H. Hallward-Driemeier
                                                    2099 Pennsylvania Ave NW
                                                    Washington, DC 20006-6807
                                                    (202) 508-4600
                                                    (202) 508-4776 (direct dial)
                                                    Douglas.Hallward-
                                                    Driemeier@ropesgray.com
                                                    (Admitted pro hac vice)

                                                    GARCÍA & GARCÍA,
                                                    ATTORNEYS AT LAW P.L.L.C.
                                                    Carlos Moctezuma García
                                                    (Tex. Bar No. 24065265)
                                                    (SD of Tex. Bar No. 1081768)
                                                    P.O. Box 4545
                                                    McAllen, TX 78502
                                                    Phone: (956) 630-3889
                                                    Facsimile: (956) 630-3899
                                                    Email: cgarcia@garciagarcialaw.com

                                                    Attorneys for Defendant-Intervenors


                                CERTIFICATE OF SERVICE

        I hereby certify that, on February 1, 2019, I served a copy of this document by electronic
mail to all counsel listed below:

Todd L. Disher
Special Counsel for Civil Litigation
P.O. Box 12548
Austin, TX 78711-2548

                                                2
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 46 of 89



Todd.Disher@oag.texas.gov

Jeffrey S. Robins
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868
Washington, D.C. 20044
Jeffrey.Robins@usdoj.gov

Glenn Moramarco
Office of the Attorney General of New Jersey
25 Market Street, 8th Floor
Trenton, New Jersey 08626
Glenn.Moramarco@law.njoag.gov


                                                   /s/ Jack Salmon
                                                   Jack Salmon




                                               3
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 47 of 89



                                   I.      DEFINITIONS

   The following terms are defined and used in these discovery requests as follows:

A. The words “and” and “or” shall be construed either conjunctively or disjunctively as
   required by the context to bring within the scope of these requests any document that
   might be deemed outside its scope by another construction.

B. “Communication” or “communications” shall mean and include every manner or means
   of disclosure, transfer, or exchange, and every disclosure, transfer, or exchange of
   information, whether orally or by document or whether face-to-face, by telephone, mail,
   e-mail, personal delivery, or otherwise.

C. “Defendants” shall refer to the named Defendants in this case, and any other persons
   acting or purporting to act on their behalf.

D. “Document” and “documents” are defined to be synonymous in meaning and equal in
   scope to the usage of the terms in Federal Rule of Civil Procedure 34(a), in its broadest
   sense, and shall mean and include all written, printed, typed, recorded or graphic matter
   of every kind and description, both originals and copies, and all attachments and
   appendices thereto, that are in the possession, custody or control of Defendants or in the
   possession, custody or control of counsel for Defendants. A draft of a non-identical copy
   is a separate document within the meaning of this term. Without limiting the term
   “control,” a document is deemed to be within your control if you have ownership,
   possession or custody of the document, or the right to secure the document or copy
   thereof from any persons or public or private entity having physical control thereof.

E. The term “DACA initiative,” “DACA program,” or “DACA” shall refer to the guidance
   on exercising prosecutorial discretion with respect to individuals who came to the United
   States as children, as described in the June 15, 2012 memorandum by former Secretary of
   Homeland Security, Janet Napolitano.

F. The term “DACA recipients” shall mean a person who has been granted deferred action
   pursuant to the DACA initiative.

G. The term “USCIS” shall mean United States Citizenship and Immigration Services.

H. The term “DHS” or “Department of Homeland Security” shall mean the United States
   Department of Homeland Security, or any of its components, including USCIS, or any
   employees, agents, or other persons acting or purporting to act on the agency’s behalf.

I. “Plaintiff State” or “Plaintiff” shall refer to each of the named Plaintiff states and state
   officials in this case, and any other persons acting or purporting to act on their behalf and
   any subdivisions, agencies, and components.

J. To “identify” a person means to give, to the extent known, the person’s full name, present

                                             4
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 48 of 89



   or last known address, present or last known telephone number, and when referring to a
   natural person, additionally, the present or last known place of employment. Once a
   person has been identified in accordance with this subparagraph, only the name of that
   person need be listed in response to subsequent discovery requesting the identification of
   that person.

K. To “identify” an act, event, occurrence or communication means:
      a. to state its date;
      b. to identify the persons that were parties to and witnesses of the act, event, or
          occurrence, or communication;
      c. to describe where and how it took place; and
      d. to identify any document that constitutes or refers to such act, event, occurrence,
          or communication.

L. To “identify” a file means:
      a. to state the title contained therein; and
      b. to identify the person for whom the file is maintained.

M. To “identify” a statement means:
      a. to identify who made it;
      b. to identify who took or recorded it;
      c. to identify all persons, if any, present during the making thereof;
      d. to state when, where and how it was taken or recorded; and
      e. to identify who has current or last know possession, custody or control thereof.

N. To “identify” a document means:
      a. to identify all files in which it and all copies of it are found;
      b. to identify its author;
      c. to identify its addresses, if any;
      d. to identify those who received a copy thereof;
      e. to identify its current custodian or the person that had last known possession,
          custody or control thereof;
      f. to state the date of its preparation; and
      g. to state its general subject matter giving a reasonably detailed description thereof.

O. To “identify” other tangible thing means:
      a. to identify what it is, giving a reasonably detailed description thereof;
      b. to state when, where and how it was made, if applicable;
      c. to identify who made it, if applicable; and
      d. to identify its current custodian or the person that had last known possession,
          custody or control thereof.

P. The plural of any word used herein includes the singular, and the singular includes the
   plural.

Q. The masculine gender of any word used herein includes the feminine and the neutral

                                            5
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 49 of 89



   genders.

R. The past tense of any verb used herein includes the present tense, and the present tense
   includes the past tense.

S. The term “relating to” shall have its usual meaning and shall also specifically mean
   reflecting, related to, referring to, describing, representing, evidencing or constituting.

T. Without limiting the term “control,” a document is deemed to be within your control if
   you have ownership, possession or custody of the document, or the right to secure the
   document or copy thereof from any persons or public or private entity having physical
   control thereof.

U. “Person” shall mean any individual, association, agency, commission, or other legal or
   governmental entity or association.

V. “Statement” means and includes any written or graphic statement signed or otherwise
   adopted or approved by the users in making it, any stenographic, mechanical, electrical or
   other recording or a written transcription which is a substantially verbatim recital or an
   oral statement made by a person which is contemporaneously recorded.

W. “Texas” shall mean the State of Texas and any other persons acting or purporting to act
   on its behalf.

X. “You” and “your” shall mean the party to whom these discovery requests are directed, as
   well as all other persons acting or purporting to act on behalf of such party, including any
   attorney or other representative.

                                  II.    INSTRUCTIONS

A. Regarding documents called for by these requests as to which you claim a privilege or
   which you contend are not subject to production, please provide at the time for
   production a listing that describes each document and states with respect to each such
   document:
      1. the type of document (e.g., letter, memorandum, report, etc.,);
      2. the date;
      3. the title;
      4. the number of pages;
      5. the author or addressor;
      6. the names and address or addresses of any persons who have received and/or who
          have obtained a copy of the document;
      7. the subject matter of the document;
      8. the factual and legal basis of the claim or privilege or ground of non-production
          asserted with respect to the document; and
      9. any other information which, without revealing the information which is itself
          privileged or protected, will enable the plaintiffs to assess the application of the

                                            6
Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 50 of 89



           privilege asserted.

B. If you contend that you are unable to produce fully and completely the documents
   requested herein, or any portion thereof, after exercising due diligence to locate those
   documents, please so state, specifying the basis for such limited production, the reasons
   for the inability to produce the documents requested, whether said documents have been
   destroyed and why, and whatever information or knowledge you may have related to the
   location of such documents.

C. Unless the context clearly requires otherwise, this request for documents includes all
   documents within your custody or control, those within the custody or control of each of
   your attorneys, agents, associates, and/or employees, and those to which any of these
   persons has access.

D. For all documents in electronic, magnetic, or format other than paper, please produce in
   the following formats: printed hardcopy or electronic (700 Mb compact disk, Microsoft
   Word 2003 or later).

E. If the documents are provided on an FTP site, a) all documents must be produced in a
   way that makes clear the exact location on the FTP site of materials responsive to each
   numbered request.

                                  III.   WARNINGS

A. A failure to produce the documents requested on time or in good faith may result in
   sanctions being imposed against you under Rule 37 of the Federal Rules of Civil
   Procedure.

B. An evasive or incomplete production will be treated as a failure to produce the requested
   documents.




                                            7
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 51 of 89



                                     INTERROGATORIES

INTERROGATORY NO. 18:

        Please identify all college and university work-study programs in each Plaintiff State
funded in whole or in part by each Plaintiff State. With respect to each program, please identify,
by state and year, since June 2012:

   a. the costs, and the nature of the costs, incurred by the respective Plaintiff State relating to
      the work-study program;

   b. the revenue, and the nature of the revenue, accrued by the Plaintiff State relating to the
      work-study program;

   c. the number of DACA recipients who are or were employed by or through the program;

   d. the manner in which you determined the number of DACA recipients;

   e. the manner in which you determined the individuals are or were DACA recipients;

   f. the costs, and the nature of the costs, incurred by the respective Plaintiff State relating to
      the participation of DACA recipients in the work-study program;

   g. the revenue, and the nature of the revenue, accrued by the Plaintiff State relating to the
      participation of DACA recipients in the work-study program;

   h. any information, documents, or other evidentiary material upon which you rely to support
      the conclusion that each such individual is or was a DACA recipient; and

   i. any information, documents, or other evidentiary material upon which you rely to support
      your assertions and computations.

RESPONSE:



INTERROGATORY NO. 19:

        Please identify all costs that you contend are traceable to DACA that each Plaintiff State,
by state and year, has incurred since June 2012 relating to border security. With respect to each
cost, please identify:

   a. the nature of the cost;

   b. the amount of the cost;

   b. the manner in which you determined the cost to be traceable to DACA; and



                                                 8
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 52 of 89



   c. any information, documents, or other evidentiary material upon which you rely to support
      your assertions and computations.

RESPONSE:



INTERROGATORY NO. 20:

        Please identify each study or report that you prepared, obtained, or requested on the
correlation, if any, between DACA recipients and the cost of college and university work-study
programs. For each study or report, please identify:

   a. the date you requested it;

   b. the date you obtained it;

   c. the author(s);

   d. the person or entity who commissioned it; and

   e. the person or entity that paid for or is responsible for paying for it.



RESPONSE:



INTERROGATORY NO. 21:

        Please identify each study or report that you prepared, obtained, or requested on the
correlation, if any, between DACA recipients and the cost of border security to each Plaintiff
State. For each study or report, please identify:

   f. the date you requested it;

   g. the date you obtained it;

   h. the author(s);

   i. the person or entity who commissioned it; and

   j. the person or entity that paid for or is responsible for paying for it.



RESPONSE:


                                                 9
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 53 of 89




                              REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 8:

       Please produce each document or other evidentiary material you identified in any of your
responses to Defendant-Intervenors’ Interrogatories Nos. 18–21.




                                              10
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 54 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 6

 

 

 
     Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 55 of 89




National	Headquarters			         November 30, 2018
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512                Jeffrey S. Robins
Fax: 213.629.0266                U.S. Department of Justice, Civil Division
                                 Office of Immigration Litigation
Atlanta	
Program	Office	
                                 District Court Section
500 W. Lanier Ave.               P.O. Box 868
Suite 908                        Washington, DC 20044
Fayetteville, GA 30215
Tel:	470.878.0785                        RE:       State of Texas, et al. v. USA, et al.,
	
Chicago	
                                                   Civil Action No. 1:18-cv-00068
Regional	Office	
11 East Adams Street             Dear Mr. Robins:
Suite 700
Chicago, IL 60603                       I write on behalf of Defendant-Intervenors Karla Perez, et al. (“Perez
Tel:	312.427.0701
Fax:	312.427.0691
                                 Defendant-Intervenors”) regarding outstanding initial disclosures by the Federal
                                 Defendants in the above-captioned matter.
Los	Angeles	
Regional	Office	                         At the November 14, 2018 initial conference, the Court entered a Rule
634 S. Spring Street,            16 schedule, noting that given the Court’s denial of Plaintiff States’ motion for a
11th Fl.
Los Angeles, CA 90014
                                 preliminary injunction, the case should proceed to trial with a regular discovery
Tel: 213.629.2512                schedule. See 11-14-18 Tr. at 6:4-7, 7:11-12 (“[T]he 31st of August 2018,
Fax: 213.629.0266                Judge Hanen declined to issue preliminary injunctive relief. And so I have
                                 visited with him and he’s asked that I enter a schedule for your trial . . . trial date
Sacramento	                      about 18 months from now seemed reasonable to Judge Hanen”).
Program	Office	
1512 14th Street
Sacramento, CA 95814                    Despite the Court’s scheduling order, Federal Defendants have not
Tel:	916.444.3031                provided initial disclosures, which were due to all parties more than three weeks
Fax:	916.444.7207                ago, on November 6, 2018. See Fed. R. Civ. P. 26(a)(1)(C). Federal
                                 Defendants therefore have failed to identify basic information about their claims
San	Antonio	
Regional	Office	
                                 and defenses, including persons likely to have discoverable information and
110 Broadway                     documents in its possession, and have prevented Perez Defendant-Intervenors
Suite 300                        from having a fair and full opportunity to engage in discovery as ordered by the
San Antonio, TX 78205            Court.
Tel:	210.224.5476
Fax:	210.224.5382
                                         Perez Defendant-Intervenors request that Federal Defendants
Washington,	D.C.	                immediately provide their outstanding initial disclosures in compliance with the
Regional	Office	                 Federal Rules.
1016 16th Street, NW
Suite 100                        Sincerely,
Washington, DC 20036
Tel:	202.293.2828

                                 Alejandra Avila
                                 Staff Attorney



                                    Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                  www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 56 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 7

 

 

 
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 57 of 89



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

                Plaintiffs,

        v.                                             Case No. 18-cv-00068
UNITED STATES OF AMERICA, et al.,

                Defendants,

KARLA PEREZ, et al.,

                Defendant-Intervenors,

and

STATE OF NEW JERSEY,

                Defendant-Intervenor.

             FEDERAL DEFENDANTS’ RULE 26(a)(1) INITIAL DISCLOSURES

TO:     Plaintiffs, c/o Todd L. Disher, Special Counsel for Civil Litigation, Texas Attorney
        General’s Office, P.O. Box 12548, Austin, TX 78711-2548, todd.disher@oag.texas.gov;

        Defendant-Intervenors Karla Perez, et al., by and through their attorney of record, Nina
        Perales, Mexican American Legal Defense and Educational Fund, 110 Broadway, Suite
        300, San Antonio, Texas 78205; and

        Defendant-Intervenor the State of New Jersey, by and through its attorney of record,
        Glenn Moramarco, New Jersey Attorney General’s Office, Division of Law, Richard J.
        Hughes Justice Complex, 25 Market Street, 8th Floor, Trenton, New Jersey 08625-0116,
        glenn.moramarco@law.njoag.gov.

        Federal Defendants provide the following initial disclosures pursuant to Rule 26(a)(1) of

the Federal Rules of Civil Procedure. Federal Defendants provide these disclosures subject to

their general objection to any discovery taking place in this litigation, as it is a matter subject to

review of an administrative record. See Fed. R. Civ. P. 26(a)(1)(B)(i). These disclosures are

based on information reasonably available to Federal Defendants at the current time. Federal

                                                   1
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 58 of 89



Defendants reserve their rights to supplement these disclosures pursuant to Federal Rule of Civil

Procedure 26(e).

       1. Rule 26(a)(1)(A)(i):

       The following individuals are likely to have discoverable information that Federal

Defendants may use to support their defenses, unless solely for impeachment. Defendants will

supplement these disclosures as appropriate.

       a. All individuals identified in Plaintiffs’ and Defendant Intervenors’ initial disclosures.

       b. Any individuals revealed and/or yet to be revealed in discovery.

       2. Rule 26(a)(1)(A)(ii):

       The following documents, electronically stored information, and tangible things in

Defendants’ possession, custody, or control may be used to support their defenses, unless solely

for impeachment.

       a. Documents included in the administrative record regarding the creation of DACA.

       b. Documents that are publicly available on DHS, USCIS, ICE and/or CBP websites.

       c. Correspondence with, testimony before, and responses to any questions for the record

from Congress regarding DACA

       d. Documents identified, produced, or filed in court by Plaintiffs or Defendant

Intervenors.

       3. Rule 26(a)(1)(A)(iii):

       Defendants have no claimed damages.

       4. Rule 26(a)(1)(A)(iv):

       Not applicable.




                                                2
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 59 of 89



Dated: December 17, 2018                         Respectfully submitted,

JOSEPH H. HUNT                                   /s/ Jeffrey S. Robins
Assistant Attorney General                       JEFFREY S. ROBINS
Civil Division                                   Attorney-in-Charge
                                                 Deputy Director
BRETT A. SHUMATE                                 U.S. Department of Justice, Civil Division
Deputy Assistant Attorney General                Office of Immigration Litigation
                                                 District Court Section
WILLIAM C. PEACHEY                               P.O. Box 868, Washington, DC 20044
Director, Office of Immigration Litigation       Telephone: (202) 616-1246
District Court Section                           Facsimile: (202) 305-7000
                                                 jeffrey.robins@usdoj.gov
Attorneys for Federal Defendants




                                             3
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 60 of 89



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, the foregoing document is being served on

all counsel of record by electronic mail.



                                                  /s/ Jeffrey S. Robins
                                                  JEFFREY S. ROBINS
                                                  Attorney-in-Charge
                                                  Deputy Director

                                                  Attorneys for Federal Defendants
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 61 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 8

 

 

 
     Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 62 of 89




National	Headquarters			         December 19, 2018
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512                Jeffrey S. Robins
Fax: 213.629.0266                U.S. Department of Justice, Civil Division
                                 Office of Immigration Litigation
Atlanta	
Program	Office	
                                 District Court Section
500 W. Lanier Ave.               P.O. Box 868
Suite 908                        Washington, DC 20044
Fayetteville, GA 30215
Tel:	470.878.0785                        RE:       Texas, et al. v. USA, et al., No. 1:18-cv-00068
	
Chicago	
Regional	Office	                 Dear Mr. Robins:
11 East Adams Street
Suite 700                                I write on behalf of Defendant-Intervenors Karla Perez, et al.
Chicago, IL 60603                (“Defendant-Intervenors”) regarding Defendants’ Objections and Responses to
Tel:	312.427.0701
Fax:	312.427.0691
                                 Defendant-Intervenors’ Third Set of Discovery Requests and accompanying
                                 declaration of Tracy L. Renaud, dated July 6, 2018.
Los	Angeles	
Regional	Office	                          Based on our review of Defendants’ objections and responses and Ms.
634 S. Spring Street,            Renaud’s declaration, and in light of the Court’s denial of Plaintiffs’ motion for
11th Fl.
Los Angeles, CA 90014
                                 preliminary injunction and entry of a Rule 16 scheduling order, Defendants’
Tel: 213.629.2512                objections and responses to Interrogatories Nos. 3, 4, and 9 through 14 and
Fax: 213.629.0266                Requests for Production Nos. 5 through 9 are insufficient, and Defendants’
                                 production requires supplementation. See Fed. R. Civ. P. 26(e)(1)(A) (“A party
Sacramento	                      . . . who has responded to an interrogatory[ or] request for production . . . must
Program	Office	
1512 14th Street
                                 supplement or correct its disclosure or response . . . if the party learns that in
Sacramento, CA 95814             some material respect the disclosure or response is incomplete or incorrect.”).
Tel:	916.444.3031
Fax:	916.444.7207                         Attached please find Defendant-Intervenors’ detailed description of the
                                 deficiencies of each response and objection offered by Defendants as to these
San	Antonio	
Regional	Office	
                                 discovery requests. See Attachments A and B. Please provide amended
110 Broadway                     answers to Interrogatories Nos. 3, 4, and 9 through 14. As more fully explained
Suite 300                        in Attachment B, Defendant-Intervenors also request that Defendants provide a
San Antonio, TX 78205            list of suggested search terms and potential custodians in connection with
Tel:	210.224.5476                Requests for Production Nos. 5 through 9 so the parties may engage in a good
Fax:	210.224.5382
                                 faith attempt to narrow the scope of Defendants’ review and Defendants can
Washington,	D.C.	                supplement their production.
Regional	Office	
1016 16th Street, NW             Sincerely,
Suite 100
Washington, DC 20036
Tel:	202.293.2828

                                 Alejandra Ávila
                                 Staff Attorney



                                    Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                  www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 63 of 89

December 19, 2018
Page 2 of 23


                            ATTACHMENT A
       DEFICIENCIES IN DEFENDANTS’ OBJECTIONS AND RESPONSES TO
              DEFENDANT-INTERVENORS’ INTERROGATORIES

INTERROGATORIES NOS. 3 & 4:

      These interrogatories asked Defendants to identify the number of initial and renewal
       DACA applications (also known as requests) received by Defendants from each Plaintiff
       for each month during the period of June 2012 to June 2018, and to identify, of those
       numbers, the number of DACA applications approved, denied, and rejected by
       Defendants.

      Defendants sufficiently responded to these interrogatories as to some Plaintiffs; however,
       Defendants answers are incomplete and require supplementation. Specifically,
       Defendants only provided information related to the states of Texas, Alabama, Arkansas,
       Louisiana, Nebraska, South Carolina, and West Virginia, but did not provide any
       information related to the states of Mississippi and Maine.

      Defendant-Intervenors served their Third Set of Discovery Requests to Defendants on
       June 10, 2018. At the time, the only plaintiffs in the case were the states of Texas,
       Alabama, Arkansas, Louisiana, Nebraska, South Carolina, and West Virginia. See ECF
       1. However, Mississippi Governor Phil Bryant and Maine Governor Paul R. LePage
       joined the case on June 25, 2018, see ECF 104, well before Defendants served their
       answers to Defendant-Intervenors’ interrogatories on July 6, 2018. Defendant-
       Intervenors’ discovery requests refer to “Plaintiff States” broadly, and define the term as
       “each of the named Plaintiff states in this case, and any other persons acting or purporting
       to act on its behalf.” See Def.-Int. Third Set of Discovery Requests to Defendants at 3.
       Nonetheless, Defendants responded to Defendant-Intervenors’ Third Set of Discovery
       Requests by interpreting the requests as applicable only to Texas, Alabama, Arkansas,
       Louisiana, Nebraska, South Carolina, and West Virginia. See Defendants’ Answers to
       Interrogatories Nos. 3 & 4 (not providing an answer as to Mississippi or Maine).
       Defendant-Intervenors request that Defendants supplement their answers to
       Interrogatories 3 & 4 to include responsive information about Mississippi and Maine.
       See Fed. R. Civ. P. 26(e)(1)(A) (“A party . . . who has responded to an interrogatory[ or]
       request for production . . . must supplement or correct its disclosure or response . . . if the
       party learns that in some material respect the disclosure or response is incomplete or
       incorrect.”).

INTERROGATORIES NOS. 9 & 10:

      These interrogatories asked Defendants to identify the number of initial and renewal
       DACA applications USCIS has denied from each Plaintiff during the period of June 2012
       to June 2018 and to identify from that number (1) the amount of DACA applications
       denied at least in part because the applicant was a suspected gang member, (2) the
       amount of DACA applications denied at least in part because the applicant posed a threat


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 64 of 89

December 19, 2018
Page 3 of 23

       to national security or public safety, and (3) the amount of DACA applications denied
       after the adjudicator nonetheless determined the applicant met the five criteria outlined in
       the 2012 DACA memorandum.

      Defendants provided an incomplete answer to Interrogatory No. 9 by stating that based
       on “an informal inquiry,” Defendants “are aware of several initial DACA requests that
       were denied because the requestor either made false statements or committed fraud in
       other immigration or non-immigration government contexts, despite the requestor
       meeting the DACA guidelines . . . .” See Defendants’ Objections and Responses, p. 11.
       Defendants did not answer Interrogatory No. 10; instead, Defendants provided charts
       with the number of initial and renewal DACA requests denied by month by each
       Plaintiff. These evasive and incomplete answers amount to a failure to respond. See Fed.
       R. Civ. P. 37(a)(4).

      Defendants objected to these interrogatories on the basis that they are inconsistent with
       the limited nature of expedited discovery at the preliminary injunction stage. See
       Defendants’ Objections and Responses, pp. 10, 12. In light of the Court’s order denying
       Plaintiffs’ motion for preliminary injunction and entry of a Rule 16 scheduling order, this
       objection is no longer a proper objection. See ECF 319, 337.

      Defendants further objected on the basis that these interrogatories are “not relevant.” See
       Defendants’ Objections and Responses, pp. 10, 12. However, Defendants do not explain
       why the requests are irrelevant, and this conclusory objection is insufficient. See Fed. R.
       Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated with
       specificity”); McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485
       (5th Cir. 1990) (party resisting discovery bears the burden of showing how each
       interrogatory is not relevant) (citation omitted). These requests squarely address
       Plaintiffs’ claim that Defendants “rubberstamp” DACA requests and USCIS adjudicators
       do not exercise discretion when they review and adjudicate DACA requests, an issue that
       is relevant to Plaintiffs’ statutory and constitutional causes of action. See, e.g., ECF 104
       ¶¶ 295-300. In addition, the Court noted in its opinion denying Plaintiffs’ motion for
       preliminary injunction that this issue requires further factual development. See, e.g., ECF
       319 at 98-102 (“On the record before it, this Court does not find the evidence of
       discretion by the individuals processing DACA applications to be compelling either way .
       . . [and b]ased on the evidence in the preliminary injunction record, the Court holds the
       Plaintiff States have not made a ‘clear showing’ that those processing DACA applications
       are not free to exercise discretion.”).

      Defendants also objected to these interrogatories on the basis that they are burdensome,
       overbroad, and not proportional to the needs of the case. See Defendants’ Objections and
       Responses, p. 10, 12. Specifically, Defendants allege that although “USCIS maintains
       electronic and/or paper copies of its initial and renewal DACA decisions . . . USCIS’s
       case management systems do not electronically capture the underlying basis (bases) for
       denial of an initial or renewal DACA request . . . in a manner that can be systemically
       and reliable obtained.” 7-6-18 Renaud Declaration ¶ 7. Therefore, Defendants would
       have to “conduct a manual, case-by-case review of the electronic and/or paper files” of


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 65 of 89

December 19, 2018
Page 4 of 23

       every initial and renewal DACA request from each Plaintiff, a total of approximately
       19,000 DACA requests (17,000 initial requests and 2,000 renewal requests). Defendants’
       Objections and Responses pp. 10-13; 7-6-18 Renaud Declaration ¶ 8. Defendants
       calculate that it would take approximately 20 minutes to conduct a “manual review of
       [each] paper A-file or electronic record” and, therefore, it would take approximately
       6,300 hours to complete the review of 19,000 DACA requests. 7-6-18 Renaud
       Declaration ¶ 8. Finally, Defendants claim the “[c]ase-by-case review may also require
       further consultation with the adjudicator who rendered the decision.” Id.

      Defendants’ objection as to any purported burden does not justify their
       nonresponsiveness. First, that review of an identified group of documents may be time-
       consuming or expensive does not, standing alone, absolve Defendants from producing
       responsive documents to an otherwise appropriate request. See Fed. R. Civ. P. 26(b)(1)
       (burden or expense must outweigh likely benefit of proposed discovery, and burden to
       producing party is one of several other considerations in determining whether discovery
       is proportional to the needs of the case, including “the importance of the issues at stake in
       the action, the amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, [and] the importance of the discovery in resolving the issues”); see
       also Magnolia Point Minerals, LLC v. Chesapeake Louisiana, LP, No. 11-CV-0854,
       2015 WL 545988, at *1 (W.D. La. Feb. 10, 2015) (not an undue burden to require
       producing party to identify leases containing certain provisions at issue, holding that “[i]t
       may be time consuming to search [the producing party’s] databases, but [it]
       is not an undue burden under the circumstances of this case”); Standard Chlorine of
       Delaware, Inc. v. Sinibaldi, 821 F. Supp. 232, 262 (D. Del. 1992) (in complex civil
       matter, finding that argument that production would entail significant expenses was not a
       proper basis for refusing to comply with an otherwise appropriate document request);
       Fagan v. D.C., 136 F.R.D. 5, 7 (D.D.C. 1991) (“The mere fact that discovery requires
       work and may be time consuming is not sufficient to establish undue burden . . . Plaintiffs
       should not suffer if the information is not easily accessible because defendants have an
       inefficient filing system.”) (citations omitted). This action is a complex case with
       potential nationwide repercussions where all parties face the burden of investing
       significant resources in support of their claims and defenses. In addition, the information
       Defendant-Intervenors seek, which is necessary to resolve the factual disputes in this
       case, is in the sole custody and control of Defendants. Therefore, to the extent
       Defendants can claim any undue burden, it is not outweighed by the likely benefit of a
       complete production, and the requests are proportional to the needs of the case. Second,
       Defendant-Intervenors’ interrogatories are narrowly tailored in scope; they only seek
       information from named Plaintiffs, provide a limited timeframe, and address the core
       issue of discretion in the DACA adjudication process. Third, the interrogatories seek
       information Defendants presumably already gathered, organized, or reviewed, or will
       need to gather, organize, and review, in connection with their defense of this case.
       Defendants cannot have it both ways by claiming a genuine case and controversy exists
       between Plaintiffs and Defendants while simultaneously alleging it is burdensome to
       collect the information needed to defend against Plaintiffs’ arguments. See Costantino v.
       City of Atl. City, 152 F. Supp. 3d 311, 328 (D.N.J. 2015) (holding that it is unacceptable



                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 66 of 89

December 19, 2018
Page 5 of 23

       for a defendant to avoid legitimate discovery by claiming unreasonable burden because it
       does not devote reasonable resources to defending a case) (collecting cases).

      Defendants also object to the interrogatories “to the extent” they are vague, undefined by
       Defendant-Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in
       its agency practices; however, Defendants responded “based on [USCIS] common usage
       of terms in its DACA agency practices” and Defendant-Intervenors agree with this
       interpretation. See Defendants’ Objections and Responses, p. 10, 12. Defendants
       specifically object that the term “the five criteria outlined in the 2012 DACA memo” is
       vague, but this phrase is not ambiguous, and Defendants correctly interpret the term as
       “the DACA guidelines outlined in the bulleted points on the first page of the
       memorandum entitled Exercising Prosecutorial Discretion with Respect to Individuals
       Who Came to the United States as Children from former Secretary of Homeland Security,
       Janet Napolitano, dated June 15, 2012.” Id., p. 11.

INTERROGATORIES NOS. 11 & 12:

      These interrogatories asked Defendants to identify the number of initial and renewal
       DACA applications USCIS has accepted and subsequently issued Requests for Evidence
       (RFEs) from each Plaintiff for each month during the period of June 2012 to June 2018,
       and to identify from that number the number of RFEs related to (1) whether the applicant
       was under the age of 31 as of June 15, 2012; (2) whether the applicant came to the United
       States before reaching his or her 16th birthday; (3) whether the applicant has
       continuously resided in the United States since June 15, 2007, up to the time of
       application; (4) whether the applicant was physically present in the United States on June
       15, 2012, and at the time of making the request for consideration of deferred action; (5)
       whether the applicant had no lawful status on June 15, 2012; (6) whether the applicant
       was currently in school, graduated or obtained a certificate of completion from high
       school, obtained a general education development (GED) certificate, or was an honorably
       discharged veteran of the Coast Guard or Armed Forces of the United States; and (6)
       whether the applicant had not been convicted of a felony, significant misdemeanor, or
       three or more other misdemeanors, and did not otherwise pose a threat to national
       security or public safety.

      Defendants did not answer Interrogatories Nos. 11 and 12. Defendants only provided
       charts showing the number of RFEs issued by USCIS by month by Plaintiff for the period
       of August 15, 2012 through June 22, 2018. These evasive and incomplete answers
       amount to a failure to respond. See Fed. R. Civ. P. 37(a)(4).

      Defendants objected to these interrogatories on the basis that they are inconsistent with
       the limited nature of expedited discovery at the preliminary injunction stage. See
       Defendants’ Objections and Responses, pp. 14, 16. In light of the Court’s order denying
       Plaintiffs’ motion for preliminary injunction and entry of a Rule 16 scheduling order, this
       objection is no longer a proper objection. See ECF 319, 337.

      Defendants further objected on the basis that these interrogatories are “not relevant.” See


                    	     	      Advancing	Latino	Civil	Rights	for	over	40	Years	
                                               www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 67 of 89

December 19, 2018
Page 6 of 23

       Defendants’ Objections and Responses, pp. 14, 16. However, Defendants do not explain
       why the interrogatories are irrelevant, and this conclusory objection is insufficient. See
       Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated
       with specificity”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden
       of showing how each interrogatory is not relevant) (citation omitted). These
       interrogatories squarely address Plaintiffs’ claim that Defendants “rubberstamp” DACA
       requests and USCIS adjudicators do not exercise discretion when they review and
       adjudicate DACA requests, an issue that is relevant to Plaintiffs’ statutory and
       constitutional causes of action. See, e.g., ECF 104 ¶¶ 295-300. In addition, the Court
       noted in its opinion denying Plaintiffs’ motion for preliminary injunction that this issue
       requires further factual development. See, e.g., ECF 319 at 98-102 (“On the record
       before it, this Court does not find the evidence of discretion by the individuals processing
       DACA applications to be compelling either way . . . [and b]ased on the evidence in the
       preliminary injunction record, the Court holds the Plaintiff States have not made a ‘clear
       showing’ that those processing DACA applications are not free to exercise discretion.”).

      Defendants also objected to these interrogatories on the basis that they are burdensome,
       overbroad, and not proportional to the needs of the case. See Defendants’ Objections and
       Responses, pp. 14, 16. Specifically, Defendants allege that although “USCIS maintains
       electronic and/or paper copies of its initial and renewal DACA decisions . . . USCIS’s
       case management systems do not electronically capture . . . the basis (bases) on which a
       Request for Evidence (RFE) was sent, in a manner that can be systemically and reliable
       obtained.” 7-6-18 Renaud Declaration ¶ 7. Therefore, Defendants would have to
       “conduct a manual, case-by-case review of the electronic and/or paper files” of the RFEs
       sent for every initial and renewal DACA request from each Plaintiff, a total of
       approximately 60,100 DACA requests (50,600 initial requests and 9,500 renewal
       requests). Defendants’ Objections and Responses, pp. 14-17; 7-6-18 Renaud Declaration
       ¶ 9. Defendants calculate that it would take approximately 5 minutes to retrieve and
       review an electronic copy of an RFE and, therefore, it would take approximately 5,008
       hours to complete the review. 7-6-18 Renaud Declaration ¶ 9. Defendants claim “the
       time required to complete this task would increase significantly depending on the number
       of physical A-files that would need to be retrieved and reviewed.” Id.

      Defendants’ objection as to any purported burden does not justify their
       nonresponsiveness. First, that review of an identified group of documents may be time-
       consuming or expensive does not, standing alone, absolve Defendants from producing
       responsive documents to an otherwise appropriate request. See Fed. R. Civ. P. 26(b)(1)
       (burden or expense must outweigh likely benefit of proposed discovery); see also
       Magnolia Point Minerals, LLC, 2015 WL 545988, at *1 (not an undue burden to require
       producing party to identify leases containing certain provisions at issue, holding that “[i]t
       may be time consuming to search [the producing party’s] databases, but [it]
       is not an undue burden under the circumstances of this case”); Sinibaldi, 821 F. Supp. at
       262 (in complex civil matter, finding that argument that production would entail
       significant expenses was not a proper basis for refusing to comply with an otherwise
       appropriate document request); Fagan, 136 F.R.D. at 7 (“The mere fact that discovery
       requires work and may be time consuming is not sufficient to establish undue burden . . .


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 68 of 89

December 19, 2018
Page 7 of 23

       Plaintiffs should not suffer if the information is not easily accessible because defendants
       have an inefficient filing system.”) (citations omitted). This action is a complex case
       with potential nationwide repercussions where all parties face the burden of investing
       significant resources in support of their claims and defenses. In addition, the information
       Defendant-Intervenors seek, which is necessary to resolve the factual disputes in this
       case, is in the sole custody and control of Defendants. Therefore, to the extent
       Defendants can claim any undue burden, it is not outweighed by the likely benefit of a
       complete production, and the requests are proportional to the needs of the case. Second,
       Defendant-Intervenors’ interrogatories are narrowly tailored in scope; they only seek
       information from named Plaintiffs, provide a limited timeframe, and address the core
       issue of discretion in the DACA adjudication process. Third, the interrogatories seek
       information Defendants presumably already gathered, organized, or reviewed, or will
       need to gather, organize, and review, in connection with their defense of this case.
       Defendants cannot have it both ways by claiming a genuine case and controversy exists
       between Plaintiffs and Defendants while simultaneously alleging it is burdensome to
       collect the information needed to defend against Plaintiffs’ arguments. See Costantino,
       152 F. Supp. 3d at 328 (holding that it is unacceptable for a defendant to avoid legitimate
       discovery by claiming unreasonable burden because it does not devote reasonable
       resources to defending a case) (collecting cases).

      Defendants also object to the interrogatories “to the extent” they are vague, undefined by
       Defendant-Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in
       its agency practices; however, the requests are not vague or ambiguous. Defendants
       responded “based on [USCIS] common usage of terms in its DACA agency practices”
       and Defendant-Intervenors agree this interpretation is proper. See Defendants’
       Objections and Responses, p. 14, 16.

INTERROGATORY NO. 13:

      This interrogatory asked Defendants to identify “the number of approved, initial DACA
       applications submitted by individuals who indicated on their I-821D, in response to Part
       3. Question 4., that their immigration status on June 15, 2012 was ‘Status Expired’ or
       ‘Parole Expired,’ and who answered in the affirmative in response to Part 3. Question 5.a.
       (‘Were you EVER issued an Arrival-Departure Record’), for each Plaintiff State for each
       month during the period of June 2012 to June 2018.”

      Defendants provided the following incomplete answer to Interrogatory No. 13: “Federal
       Defendants will provide a partial response regarding the number of approved initial
       DACA requests where ‘Yes’ was marked in Part 3, Question 5a. on the Form I-821D, for
       cases processed in USCIS’ Electronic Immigration System (ELIS) . . . .” See
       Defendants’ Objections and Responses, p. 18. Otherwise, Defendants did not answer
       Interrogatory No. 13. This evasive and incomplete answer amounts to a failure to
       respond. See Fed. R. Civ. P. 37(a)(4).

      Defendants objected to this interrogatory on the basis that it is inconsistent with the
       limited nature of expedited discovery at the preliminary injunction stage. See


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 69 of 89

December 19, 2018
Page 8 of 23

       Defendants’ Objections and Responses, p. 18. In light of the Court’s order denying
       Plaintiffs’ motion for preliminary injunction and entry of a Rule 16 scheduling order, this
       objection is no longer a proper objection. See ECF 319, 337.

      Defendants further objected on the basis that the interrogatory is “not relevant.” See
       Defendants’ Objections and Responses, p. 18. However, Defendants do not explain why
       the interrogatory is irrelevant, and this conclusory objection is insufficient. See Fed. R.
       Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated with
       specificity”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). This interrogatory is
       relevant to Plaintiffs’ claim that DACA confers “a path to citizenship on some DACA
       recipients” by granting DACA recipients eligibility for advance parole, which in turn
       “has resulted in some of those [DACA recipients] obtaining adjustment to [lawful
       permanent resident (LPR)] status, for which they would otherwise be ineligible.” See
       ECF 104 ¶¶ 84-122.

      Defendants also objected to this interrogatory on the ground that it is burdensome,
       overbroad, and not proportional to the needs of the case. See Defendants’ Objections and
       Responses, p. 18. Specifically, Defendants allege that “USCIS databases do not
       electronically capture, in a reliable, readily retrievable, systematic and complete manner .
       . . in the ordinary course of business” the responses to Part 3, Question 4 on the Form I-
       821D or the responses to Part 3, Question 5a on the Form I-821D for DACA requests
       “that were processed in USCIS’ Computer Linked Application Information Management
       System (CLAIMS 3) . . . an electronic case management system.” See Defendants’
       Objections and Responses, p. 18; 7-6-18 Renaud Declaration ¶¶ 10-11. Therefore,
       USCIS would have to “conduct a manual, case-by-case review” of ELIS records, an
       electronic copy of the Form I-821D, or the original paper version of the Form I-821D if
       an electronic copy is not available, for every approved initial DACA request for each
       Plaintiff (approximately 156,000 requests). Id. Defendants calculate that it would take
       approximately 10 minutes to review each request, for a total of approximately 26,000
       hours. 7-6-18 Renaud Declaration ¶ 11.

      Defendants’ objection as to any purported burden does not justify their
       nonresponsiveness. First, that review of an identified group of documents may be time-
       consuming or expensive does not, standing alone, absolve Defendants from producing
       responsive documents to an otherwise appropriate request. See Fed. R. Civ. P. 26(b)(1)
       (burden or expense must outweigh likely benefit of proposed discovery); see also
       Magnolia Point Minerals, LLC, 2015 WL 545988, at *1 (not an undue burden to require
       producing party to identify leases containing certain provisions at issue, holding that “[i]t
       may be time consuming to search [the producing party’s] databases, but [it]
       is not an undue burden under the circumstances of this case”); Sinibaldi, 821 F. Supp. at
       262 (in complex civil matter, finding that argument that production would entail
       significant expenses was not a proper basis for refusing to comply with an otherwise
       appropriate document request); Fagan, 136 F.R.D. at 7 (“The mere fact that discovery
       requires work and may be time consuming is not sufficient to establish undue burden . . .
       Plaintiffs should not suffer if the information is not easily accessible because defendants


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 70 of 89

December 19, 2018
Page 9 of 23

       have an inefficient filing system.”) (citations omitted). This action is a complex case
       with potential nationwide repercussions where all parties face the burden of investing
       significant resources in support of their claims and defenses. In addition, the information
       Defendant-Intervenors seek, which is necessary to resolve the factual disputes in this
       case, is in the sole custody and control of Defendants. Therefore, to the extent
       Defendants can claim any undue burden, it is not outweighed by the likely benefit of a
       complete production, and the requests are proportional to the needs of the case. Second,
       Defendant-Intervenors’ interrogatory is narrowly tailored in scope; it only seeks
       information from named Plaintiffs, provides a limited timeframe, and addresses the core
       issue of advance parole and its purported conferral of a “path to citizenship” on DACA
       recipients. Third, the interrogatory seeks information Defendants presumably already
       gathered, organized, or reviewed, or will need to gather, organize, and review, in
       connection with their defense of this case. Defendants cannot have it both ways by
       claiming a genuine case and controversy exists between Plaintiffs and Defendants while
       simultaneously alleging it is burdensome to collect the information needed to defend
       against Plaintiffs’ arguments. See Costantino, 152 F. Supp. 3d at 328 (holding that it is
       unacceptable for a defendant to avoid legitimate discovery by claiming unreasonable
       burden because it does not devote reasonable resources to defending a case) (collecting
       cases).

      Defendants also object to this interrogatory “to the extent” it is vague, undefined by
       Defendant-Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in
       its agency practices; however, Defendants responded “based on [USCIS] common usage
       of terms in its DACA agency practices” and Defendant-Intervenors agree this
       interpretation is proper. See Defendants’ Objections and Responses, p. 17.

INTERROGATORY NO. 14:

      This interrogatory asked Defendants to identify the number of DACA recipients who
       adjusted their status to lawful permanent resident, for each Plaintiff for each month
       during the period of June 2012 to June 2018, and identify among that number (a) the
       number of DACA recipients who adjusted under 8 U.S.C. 1255(i); and (b) the number of
       DACA recipients who adjusted under 8 U.S.C. 1255(a).

      Defendants provided an incomplete answer to Interrogatory No. 14 by producing a chart
       showing the number of DACA recipients who adjusted their status by date of adjustment
       and by Plaintiff, for the period of August 15, 2012 through June 22, 2018. See
       Defendants’ Objections and Responses, p. 20. This evasive and incomplete answer
       amounts to a failure to respond. See Fed. R. Civ. P. 37(a)(4).

      Defendants objected to this interrogatory on the basis that it is inconsistent with the
       limited nature of expedited discovery at the preliminary injunction stage. See
       Defendants’ Objections and Responses, p. 19. However, in light of the Court’s order
       denying Plaintiffs’ motion for preliminary injunction and entry of a Rule 16 scheduling
       order, this objection is no longer a proper objection. See ECF 319, 337.



                    	     	      Advancing	Latino	Civil	Rights	for	over	40	Years	
                                               www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 71 of 89

December 19, 2018
Page 10 of 23

      Defendants further objected on the basis that this interrogatory is “not relevant.” See
       Defendants’ Objections and Responses, p. 19. However, Defendants do not explain why
       the interrogatory is not irrelevant, and this conclusory objection is insufficient. See Fed.
       R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated with
       specificity”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). This interrogatory is
       relevant to Plaintiffs’ claim that DACA confers “a path to citizenship on some DACA
       recipients” by granting DACA recipients eligibility for advance parole, which in turn
       “has resulted in some of those [DACA recipients] obtaining adjustment to LPR status, for
       which they would otherwise be ineligible.” See ECF 104 ¶¶ 84-122.

      Defendants also objected on the basis that this interrogatory is burdensome, overbroad,
       and not proportional to the needs of the case. See Defendants’ Objections and Responses,
       p. 19. Specifically, Defendants claim that “USCIS databases do not electronically
       capture, in a readily retrievable, systematic manner,” whether an individual adjusted his
       or her status to lawful permanent resident under 8 U.S.C. §§ 1255(a), (i) in the ordinary
       course of business; therefore, USCIS would have to conduct “a manual, case-by-case
       review of electronic and/or paper files of every DACA recipient who adjusted status to
       lawful permanent residence during the specified period for each Plaintiff State.” See
       Defendants Objections and Responses, p. 19; 7-6-18 Renaud Declaration ¶¶ 12-13.
       Defendants estimate there are approximately 7,000 DACA recipients who have adjusted
       status to lawful permanent resident during the specified period for each Plaintiff, and it
       would take approximately 5 minutes to review each case, for a total of approximately 583
       hours. 7-6-18 Renaud Declaration ¶ 13. Defendants specify that “it is possible some of
       the records for these cases have been digitized and therefore the records could be
       requested and obtained electronically for review quickly.” Id.

      Defendants’ objection as to any purported burden does not justify their
       nonresponsiveness. First, that review of an identified group of documents may be time-
       consuming or expensive does not, standing alone, absolve Defendants from producing
       responsive documents to an otherwise appropriate request. See Fed. R. Civ. P. 26(b)(1)
       (burden or expense must outweigh likely benefit of proposed discovery); see also
       Magnolia Point Minerals, LLC, 2015 WL 545988, at *1 (not an undue burden to require
       producing party to identify leases containing certain provisions at issue, holding that “[i]t
       may be time consuming to search [the producing party’s] databases, but [it]
       is not an undue burden under the circumstances of this case”); Sinibaldi, 821 F. Supp. at
       262 (in complex civil matter, finding that argument that production would entail
       significant expenses was not a proper basis for refusing to comply with an otherwise
       appropriate document request); Fagan, 136 F.R.D. at 7 (“The mere fact that discovery
       requires work and may be time consuming is not sufficient to establish undue burden . . .
       Plaintiffs should not suffer if the information is not easily accessible because defendants
       have an inefficient filing system.”) (citations omitted). This action is a complex case
       with potential nationwide repercussions where all parties face the burden of investing
       significant resources in support of their claims and defenses. In addition, the information
       Defendant-Intervenors seek, which is necessary to resolve the factual disputes in this
       case, is in the sole custody and control of Defendants. Therefore, to the extent


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 72 of 89

December 19, 2018
Page 11 of 23

       Defendants can claim any undue burden, it is not outweighed by the likely benefit of a
       complete production, and the requests are proportional to the needs of the case. Second,
       Defendant-Intervenors’ interrogatory is narrowly tailored in scope; it only seeks
       information from named Plaintiffs, provides a limited timeframe, and addresses the core
       issue of advance parole and its purported conferral of a “path to citizenship” on DACA
       recipients. Third, the interrogatory seeks information Defendants presumably already
       gathered, organized, or reviewed, or will need to gather, organize, and review, in
       connection with their defense of this case. Defendants cannot have it both ways by
       claiming a genuine case and controversy exists between Plaintiffs and Defendants while
       simultaneously alleging it is burdensome to collect the information needed to defend
       against Plaintiffs’ arguments. See Costantino, 152 F. Supp. 3d at 328 (holding that it is
       unacceptable for a defendant to avoid legitimate discovery by claiming unreasonable
       burden because it does not devote reasonable resources to defending a case) (collecting
       cases).




                    	     	      Advancing	Latino	Civil	Rights	for	over	40	Years	
                                               www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 73 of 89

December 19, 2018
Page 12 of 23

                            ATTACHMENT B
       DEFICIENCIES IN DEFENDANTS’ OBJECTIONS AND RESPONSES TO
          DEFENDANT-INTERVENORS’ REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 5:

      This request asked Defendants to produce documents relating to guidelines followed by
       DHS to evaluate, process, and adjudicate DACA applications, including, but not limited
       to: (1) internal agency documents, memoranda, and communications that set forth any
       guidance, rules, or procedures that agents and employees follow when they evaluate,
       process, and adjudicate DACA applications; (2) training materials provided to agents or
       employees related to DACA evaluations and adjudications; and (3) changes following
       January 20, 2017 in any guidance, rules, or procedures that agents and employees follow
       when they evaluate, process, and adjudicate DACA applications.

      Defendant-Intervenors cannot discern whether Defendants have provided a full and
       complete production responsive to this request. In their production cover letters dated
       July 6, 2018 and July 13, 2018, Defendants represented that they were enclosing a three-
       volume production with bates numbers DEF-00000001-00008159. Defendants also
       provided privilege logs for each volume. However, Defendants did not label the
       documents as responsive to each request for production. In their objections and
       responses, Defendants also broadly reference that “USCIS is prepared to provide [certain
       documents].” See Defendants’ Objections and Responses, p. 23. However, they do not
       indicate whether any documents responsive to Request for Production No. 5 were indeed
       produced or withheld. Therefore, Defendant-Intervenors are unable to confirm whether
       Defendants produced a complete production responsive to Request for Production No. 5.
       Defendant-Intervenors request that Defendants amend their response to indicate whether
       any documents were produced in response to this request, whether responsive documents
       were withheld and the basis for withholding them, and whether additional records will be
       produced. See Alcala v. Texas Webb Cty., No. CV L-08-0128, 2009 WL 10694159, at *4
       (S.D. Tex. Dec. 7, 2009) (general reference to “all documents produced” is an insufficient
       response); see also Doe ex rel. Doe v. White, No. 08-CV-1287, 2009 WL 3098724, at *2
       n. 4 (C.D. Ill. Sept. 22, 2009) (“Plaintiffs’ blanket reference to everything previously
       produced would not satisfy Rule 34”); F.D.I.C. v. Appleton, No. CV 11-476-JAK PLAX,
       2012 WL 10245383, at *4 (C.D. Cal. Nov. 29, 2012) (holding it is not requestor’s
       obligation to identify documents they believe are missing; rather, it is the producing
       party’s duty to represent that all documents have been produced). In the absence of an
       amendment to the response by Defendants, Defendant-Intervenors assume no responsive
       documents have been produced, particularly in light of Defendants’ claim that conducting
       a search of responsive records is burdensome, as noted below.

      Defendants objected to this request on the basis that it is burdensome, overbroad, and not
       proportional to the needs of the case. See Defendants’ Objections and Responses, p. 23.
       Specifically, Defendants claim they are “unable to identify search terms sufficiently
       tailored to capture all responsive documents . . . that would not be overly broad and result
       in hundreds of thousands of materials to be reviewed for responsiveness and privileges.”


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 74 of 89

December 19, 2018
Page 13 of 23

       Id. However, Defendants do not identify or propose any search terms in connection with
       this request. See 7-6-18 Renaud Declaration ¶ 18 (only identifying generally the search
       terms “DACA” and “deferred action”). Defendants also claim it would be burdensome to
       search all electronic records of “all potential custodians” and to search and review
       responsive documents “from potential custodians who are no longer employed by
       USCIS.” See Defendants’ Objections and Responses, p. 23. Defendants also object to
       having to conduct a search for records “of DHS and other DHS component counsel . . . as
       such documents contain advice and other information that is privileged.” Id. In Ms.
       Renaud’s declaration, Defendants represent there are a total of 65 potential non-attorney
       custodians throughout USCIS, 59 potential custodians who are current agency counsel in
       the USCIS Office of the Chief Counsel, and 12 potential custodians who are no longer
       employees of USCIS. 7-6-18 Renaud Declaration ¶ 16. However, Defendants do not
       identify potential custodians specific to Request for Production No. 5. Defendants also
       represent that ICE “contacted several individuals currently employed by ICE and
       determined that they have no documents responsive to Request No. 5” and “[t]o the
       extent that responsive documents do exist, they would be among the emails of former
       ICE employees.” See Defendants’ Objections and Responses, pp. 23-24. A non-
       exhaustive inquiry of current ICE employees does not allow Defendant-Intervenors to
       confirm whether there are any potential custodians at ICE who are current government
       employees, and Defendants do not identify the scope of potential custodians from ICE
       who are former ICE employees. Defendants also object “to the extent” that the request
       seeks drafts or documents in their native form. Id., p. 23.

      Defendants’ objection as to any purported burden, standing alone, does not justify their
       nonresponsiveness. See Fed. R. Civ. P. 26(b)(1) (burden or expense must outweigh likely
       benefit of proposed discovery, and burden to producing party is one of several other
       considerations in determining whether discovery is proportional to the needs of the case,
       including “the importance of the issues at stake in the action, the amount in controversy,
       the parties’ relative access to relevant information, the parties’ resources, [and] the
       importance of the discovery in resolving the issues”). This request is proportional to the
       needs of the case, particularly considering the nationwide implications of the issues at
       stake, Defendant-Intervenors’ inability to access this information through other sources
       or parties, and the importance of discovery responsive to this request in resolving the
       issues before the Court. Id. However, in an effort to accommodate Defendants’ concerns
       about burden and expenses, Defendant-Intervenors are amenable to narrowing the scope
       of the review through the use of targeted search terms and custodians. Defendant-
       Intervenors request that Defendants provide a list of suggested search terms in connection
       with this request so the parties may engage in a good faith attempt to narrow the scope of
       Defendants’ review. Defendant-Intervenors also request that Defendants identify
       potential custodians specific to this request.

      Defendants also objected to this request on the basis that it is inconsistent with the limited
       nature of expedited discovery at the preliminary injunction stage. See Defendants’
       Objections and Responses, p. 22. However, in light of the Court’s order denying
       Plaintiffs’ motion for preliminary injunction and entry of a Rule 16 scheduling order, this
       objection is no longer a proper objection. See ECF 319, 337.


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 75 of 89

December 19, 2018
Page 14 of 23

      Defendants further objected on the basis that this request is “not relevant.” See
       Defendants’ Objections and Responses, p. 23. However, Defendants do not explain why
       this request is irrelevant, and this conclusory objection is insufficient. See Fed. R. Civ. P.
       34(b)(2)(B) (producing party must “state with specificity the grounds for objecting to
       each request”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). The request is
       relevant to Plaintiffs’ claim that Defendants “rubberstamp” DACA requests and USCIS
       adjudicators do not exercise discretion when they review and adjudicate DACA requests,
       an issue that is relevant to Plaintiffs’ statutory and constitutional causes of action. See,
       e.g., ECF 104 ¶¶ 295-300. In addition, the Court noted in its opinion denying Plaintiffs’
       motion for preliminary injunction that this issue requires further factual development.
       See, e.g., ECF 319 at 98-102 (“On the record before it, this Court does not find the
       evidence of discretion by the individuals processing DACA applications to be compelling
       either way . . . Based on the evidence in the preliminary injunction record, the Court
       holds the Plaintiff States have not made a ‘clear showing’ that those processing DACA
       applications are not free to exercise discretion.”).

      Defendants also objected to this request “to the extent” it is vague, undefined by
       Defendant-Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in
       its agency practices; however, Defendants responded “based on [USCIS] common usage
       of terms in its DACA agency practices” and Defendant-Intervenors agree this is a proper
       interpretation. See Defendants’ Objections and Responses, p. 22.

REQUEST FOR PRODUCTION NO. 6:

      This request asked Defendants to produce documents relating to the process by which
       DHS evaluates, processes, and adjudicates DACA applications, including but not limited
       to: (1) under what circumstances a DACA application is rejected, denied, or approved;
       (2) the number and location of agents and employees whose work relates to the
       evaluation and adjudication of DACA applications; (3) the procedure(s) employed by
       agents and employees who work in the evaluation and adjudication of DACA
       applications; and (4) changes in the process for evaluating, processing, and adjudicating
       DACA applications following January 20, 2017.

      Defendant-Intervenors cannot discern whether Defendants have provided a full and
       complete production responsive to this request. In their production cover letters dated
       July 6, 2018 and July 13, 2018, Defendants represented that they were enclosing a three-
       volume production with bates numbers DEF-00000001-00008159. Defendants also
       provided privilege logs for each volume. However, Defendants did not label the
       documents as responsive to each request for production. In their objections and
       responses, Defendants also broadly reference that “USCIS is prepared to provide [certain
       documents].” See Defendants’ Objections and Responses, p. 25. However, they do not
       indicate whether any documents responsive to Request for Production No. 6 were indeed
       produced or withheld. Therefore, Defendant-Intervenors are unable to confirm whether
       Defendants produced a complete production responsive to Request for Production No. 6.
       Defendant-Intervenors request that Defendants amend their response to indicate whether


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 76 of 89

December 19, 2018
Page 15 of 23

       any documents were produced in response to this request, whether responsive documents
       were withheld and the basis for withholding them, and whether additional records will be
       produced. See Alcala, 2009 WL 10694159, at *4 (general reference to “all documents
       produced” is an insufficient response); see also White, 2009 WL 3098724, at *2 n. 4
       (“Plaintiffs’ blanket reference to everything previously produced would not satisfy Rule
       34”); Appleton, 2012 WL 10245383, at *4 (holding it is not requestor’s obligation to
       identify documents they believe are missing; rather, it is the producing party’s duty to
       represent that all documents have been produced). In the absence of a response by
       Defendants, Defendant-Intervenors assume no responsive documents have been
       produced, particularly in light of Defendants’ claim that conducting a search of
       responsive records is burdensome, as noted below.

      Defendants objected on the basis that this request is burdensome, overbroad, and not
       proportional to the needs of the case. See Defendants’ Objections and Responses, p. 25.
       Specifically, Defendants claim they are “unable to identify search terms sufficiently
       tailored to capture all responsive documents . . . that would not be overly broad and result
       in hundreds of thousands of materials to be reviewed for responsiveness and privileges.”
       Id., p. 26. However, Defendants do not identify or propose any search terms in
       connection with this request. See 7-6-18 Renaud Declaration ¶ 18 (only identifying
       generally the search terms “DACA” and “deferred action”). Defendants also claim it
       would be burdensome to search all electronic records of “all potential custodians” and to
       search and review responsive documents “from potential custodians who are no longer
       employed by USCIS.” See Defendants’ Objections and Responses, p. 26. Defendants
       also object to having to conduct a search for records “of DHS and DHS component
       counsel . . . as such documents contain advice and other information that is privileged.”
       Id. In Ms. Renaud’s declaration, Defendants represent there are a total of 65 potential
       non-attorney custodians throughout USCIS, 59 potential custodians who are current
       agency counsel in the USCIS Office of the Chief Counsel, and 12 potential custodians
       who are no longer employees of USCIS. 7-6-18 Renaud Declaration ¶ 16. However,
       Defendants do not identify potential custodians specific to Request for Production No. 6.
       Defendants also represent that “ICE contacted several individuals currently employed by
       ICE and determined that they have no documents responsive to Request No. 6” and “[t]o
       the extent that responsive documents do exist, they would be among the emails of former
       ICE employees.” See Defendants’ Objections and Responses, p. 26. A non-exhaustive
       inquiry of current ICE employees does not allow Defendant-Intervenors to confirm
       whether there are any potential custodians at ICE who are current government
       employees, and Defendants do not identify the scope of potential custodians from ICE
       who are former ICE employees. Defendants also object “to the extent” that the request
       seeks drafts or documents in their native form. Id., p. 25.

      Defendants’ objection as to any purported burden, standing alone, does not justify their
       nonresponsiveness. See Fed. R. Civ. P. 26(b)(1) (burden or expense must outweigh likely
       benefit of proposed discovery, and burden to producing party is one of several other
       considerations in determining whether discovery is proportional to the needs of the case,
       including “the importance of the issues at stake in the action, the amount in controversy,
       the parties’ relative access to relevant information, the parties’ resources, [and] the


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 77 of 89

December 19, 2018
Page 16 of 23

       importance of the discovery in resolving the issues”). This request is proportional to the
       needs of the case, particularly considering the nationwide implications of the issues at
       stake, Defendant-Intervenors’ inability to access this information through other sources
       or parties, and the importance of discovery responsive to this request in resolving the
       issues before the Court. Id. However, in an effort to accommodate Defendants’ concerns
       about burden and expenses, Defendant-Intervenors are amenable to narrowing the scope
       of the review through the use of targeted search terms and custodians. Defendant-
       Intervenors request that Defendants provide a list of suggested search terms in connection
       with this request so the parties may engage in a good faith attempt to narrow the scope of
       Defendants’ review. Defendant-Intervenors also request that Defendants identify
       potential custodians specific to this request.

      Defendants objected on the basis that the request is inconsistent with the limited nature of
       expedited discovery at the preliminary injunction stage. See Defendants’ Objections and
       Responses, p. 25. However, in light of the Court’s order denying Plaintiffs’ motion for
       preliminary injunction and entry of a Rule 16 scheduling order, this objection is no longer
       a proper objection. See ECF 319, 337.

      Defendants further objected on the basis that this request is “not relevant.” See
       Defendants’ Objections and Responses, p. 25. However, Defendants do not explain why
       the request is irrelevant, and this conclusory objection is insufficient. See Fed. R. Civ. P.
       34(b)(2)(B) (producing party must “state with specificity the grounds for objecting to
       each request”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). The request is
       relevant to Plaintiffs’ claim that Defendants “rubberstamp” DACA requests and USCIS
       adjudicators do not exercise discretion when they review and adjudicate DACA requests,
       an issue that is relevant to Plaintiffs’ statutory and constitutional causes of action. See,
       e.g., ECF 104 ¶¶ 295-300. In addition, the Court noted in its opinion denying Plaintiffs’
       motion for preliminary injunction that this issue requires further factual development.
       See, e.g., ECF 319 at 98-102 (“On the record before it, this Court does not find the
       evidence of discretion by the individuals processing DACA applications to be compelling
       either way . . . Based on the evidence in the preliminary injunction record, the Court
       holds the Plaintiff States have not made a ‘clear showing’ that those processing DACA
       applications are not free to exercise discretion.”).

      Defendants also object to this request “to the extent” it is vague, undefined by Defendant-
       Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in its agency
       practices; however, Defendants responded “based on [USCIS] common usage of terms in
       its DACA agency practices” and Defendant-Intervenors agree with this interpretation.
       See Defendants’ Objections and Responses, p. 24. Defendants specifically object that the
       use of the word “and” in the phrase “who work in the evaluation and adjudication of
       DACA applications” is ambiguous and confusing because Defendants do not know
       whether the phrase means an employee or agent must do both actions (evaluation and
       adjudication) or be involved in only one action. Id., pp. 24-25. However, Defendant-
       Intervenors’ request provides a specific definition and instructs that the word “and” must
       be “construed either conjunctively or disjunctively as required by the context to bring


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 78 of 89

December 19, 2018
Page 17 of 23

        within the scope of the request any document that might be deemed outside its scope by
        another construction.” See Def-Int. Third Set of Discovery Requests to Defendants at 3.
        Thus, there is no ambiguity and the phrase must be interpreted to mean an agent or
        employee must be involved in at least one of the two actions, evaluation or adjudication.

       Finally, Defendants object “to the extent that it is unclear what documents Defendant-
        Intervenor seeks that are different from documents sought in RFP 5, and to the extent that
        RFPs overlap, or that RFP 6 seeks documents that are duplicative of those sought in RFP
        5.” See Defendants’ Objections and Responses, p. 24. Defendants do not specify to what
        extent they believe each request is duplicative of each other request, and Defendant-
        Intervenors cannot discern whether responsive records to either request have been
        produced; therefore, this objection is improper. See Ruiz v. U.S. Protect, No. 6:07-CV-
        56, 2008 WL 11395490, at *4 (S.D. Tex. Aug. 29, 2008) (holding that defendant may not
        argue two requests are duplicative when defendant has failed to respond to either
        request).

REQUEST FOR PRODUCTION NO. 7(3):

       This request asked Defendants to produce documents showing the number of DACA
        applications accepted but denied, during the period of June 2012 to June 2018, after the
        adjudicator determined the applicant met the five criteria in the June 15, 2012 DACA
        memorandum but was otherwise not a qualifying applicant, including because the
        applicant posed a threat to national security or public safety, by each Plaintiff, for each
        month.1

       Defendants did not respond to this request. Instead, Defendants generally referred
        Defendant-Intervenors to three links to USCIS’s website “[i]n lieu of providing
        responsive documents.” See Defendants’ Objections and Responses, p. 28.

       Defendants objected to this request on the basis that it is inconsistent with the limited
        nature of expedited discovery at the preliminary injunction stage. Id., p. 27. However, in
        light of the Court’s order denying Plaintiffs’ motion for preliminary injunction and entry
        of a Rule 16 scheduling order, this objection is no longer a proper objection. See ECF
        319, 337.

       Defendants further objected on the basis that this request is “not relevant.” See
        Defendants’ Objections and Responses, p. 27. However, Defendants do not explain why
        the request is irrelevant, and this conclusory objection is insufficient. See Fed. R. Civ. P.
        34(b)(2)(B) (producing party must “state with specificity the grounds for objecting to
        each request”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
        showing how each interrogatory is not relevant) (citation omitted). The request is
        relevant to Plaintiffs’ claim that Defendants “rubberstamp” DACA requests and USCIS
        adjudicators do not exercise discretion when they review and adjudicate DACA requests,
1
 Defendant-Intervenors represent that Defendants will have sufficiently responded to Request for Production No.
7(1)-(2) with their responses to Interrogatories Nos. 3 & 4 when and if Defendants supplement their answers to
Interrogatories 3 & 4 with information related to Mississippi and Maine, as requested in this letter.


                      	       	        Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                     www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 79 of 89

December 19, 2018
Page 18 of 23

       an issue that is relevant to Plaintiffs’ statutory and constitutional causes of action. See,
       e.g., ECF 104 ¶¶ 295-300. In addition, the Court noted in its opinion denying Plaintiffs’
       motion for preliminary injunction that this issue requires further factual development.
       See, e.g., ECF 319 at 98-102 (“On the record before it, this Court does not find the
       evidence of discretion by the individuals processing DACA applications to be compelling
       either way . . . Based on the evidence in the preliminary injunction record, the Court
       holds the Plaintiff States have not made a ‘clear showing’ that those processing DACA
       applications are not free to exercise discretion.”).

      Defendants objected on the basis that this request is burdensome, overbroad, and not
       proportional to the needs of the case. Specifically, Defendants claim they are “unable to
       identify search terms sufficiently tailored to capture all responsive documents . . . that
       would not be overly broad and result in hundreds of thousands of materials to be
       reviewed for responsiveness and privileges.” See Defendants’ Objections and Responses,
       p. 28. However, Defendants do not identify or propose any search terms in connection
       with this request. See 7-6-18 Renaud Declaration ¶ 18 (only identifying generally the
       search terms “DACA” and “deferred action”). Defendants also claim it would be
       burdensome to search all electronic records of “all potential custodians” and to search
       and review responsive documents “from potential custodians who are no longer
       employed by USCIS.” See Defendants’ Objections and Responses, p. 28. Defendants
       also object to having to conduct a search for records “of DHS and DHS component
       counsel . . . as such documents contain advice and other information that is privileged.”
       Id. In Ms. Renaud’s declaration, Defendants represent there are a total of 65 potential
       non-attorney custodians throughout USCIS, 59 potential custodians who are current
       agency counsel in the USCIS Office of the Chief Counsel, and 12 potential custodians
       who are no longer employees of USCIS. 7-6-18 Renaud Declaration ¶ 16. However,
       Defendants do not identify potential custodians specific to Request for Production No.
       7(3). Defendants also object “to the extent” that the request seeks drafts or documents in
       their native form. See Defendants’ Objections and Responses, p. 27.

      Defendants’ objection as to any purported burden, standing alone, does not justify their
       nonresponsiveness. See Fed. R. Civ. P. 26(b)(1) (burden or expense must outweigh likely
       benefit of proposed discovery, and burden to producing party is one of several other
       considerations in determining whether discovery is proportional to the needs of the case,
       including “the importance of the issues at stake in the action, the amount in controversy,
       the parties’ relative access to relevant information, the parties’ resources, [and] the
       importance of the discovery in resolving the issues”). This request is proportional to the
       needs of the case, particularly considering the nationwide implications of the issues at
       stake, Defendant-Intervenors’ inability to access this information through other sources
       or parties, and the importance of discovery responsive to this request in resolving the
       issues before the Court. Id. However, in an effort to accommodate Defendants’ concerns
       about burden and expenses, Defendant-Intervenors are amenable to narrowing the scope
       of the review through the use of targeted search terms and custodians. Defendant-
       Intervenors request that Defendants provide a list of suggested search terms in connection
       with this request so the parties may engage in a good faith attempt to narrow the scope of
       Defendants’ review. Defendant-Intervenors also request that Defendants identify


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 80 of 89

December 19, 2018
Page 19 of 23

       potential custodians specific to this request.

      Defendants also object to this request “to the extent” it is vague, undefined by Defendant-
       Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in its agency
       practices; however, Defendants responded “based on [USCIS] common usage of terms in
       its DACA agency practices” and Defendant-Intervenors agree with this interpretation.
       See Defendants’ Objections and Responses, p. 27. Defendants specifically object that the
       phrase “the five criteria in the June 15, 2012 DACA memorandum” and the reference to
       the “June 15, 2012 DACA memorandum” lack specificity. Id. Defendants cannot
       credibly argue references to the memorandum at issue in this case and the guidelines
       contained therein are ambiguous or vague. Indeed, Defendants interpret the reference to
       the June 15, 2012 DACA memorandum to mean “the memorandum entitled Exercising
       Prosecutorial Discretion with Respect to Individuals Who Came to the United States as
       Children from former Secretary of Homeland Security, Janet Napolitano, dated June 15,
       2012,” which is the correct interpretation. Id. Defendants also claim the request is vague
       as to the time period for which it requests documents. Id. However, the request specifies
       a period from June 2012 to June 2018.

      Finally, Defendants object “to the extent” this request seeks information duplicative of
       any information responsive to Defendant-Intervenors’ interrogatories. Id. Defendants do
       not specify which interrogatory they believe is duplicative of this request, and this is not a
       proper objection. See Ruiz, 2008 WL 11395490, at *4 (holding that defendant may not
       argue a request for production and interrogatory are duplicative when defendant has
       failed to respond to either request).

REQUEST FOR PRODUCTION NO. 8:

      This request asked Defendants to produce documents relating to process by which DHS
       evaluates and adjudicates applications or requests for deferred action other than DACA,
       including but not limited to: (1) under what circumstances an application or request is
       rejected, denied, or accepted; (2) the number and location of agents and employees whose
       work relates to the evaluation and adjudication of deferred action applications or
       requests; (3) the procedure(s) employed by agents and employees who work in the
       evaluation and adjudication of deferred action applications or requests; and (4) any
       changes in the process by which DHS evaluates and adjudicates applications or requests
       for deferred action other than DACA since January 20, 2017.

      Defendant-Intervenors cannot discern whether Defendants have provided a full and
       complete production responsive to this request. In their production cover letters dated
       July 6, 2018 and July 13, 2018, Defendants represented that they were enclosing a three-
       volume production with bates numbers DEF-00000001-00008159. Defendants also
       provided privilege logs for each volume. However, Defendants did not label the
       documents as responsive to each request for production. In their objections and
       responses, Defendants also broadly reference “USCIS is prepared to provide [certain
       documents]” and “[i]n addition to the responsive documents being produced, USCIS
       respectfully refers Defendant-Intervenors to the following publicly available information


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 81 of 89

December 19, 2018
Page 20 of 23

       . . . .” See Defendants’ Objections and Responses, p. 30. However, Defendants do not
       indicate whether any documents responsive to Request for Production No. 8 were indeed
       produced or withheld in their bates-stamped production. Therefore, Defendant-
       Intervenors are unable to confirm whether Defendants produced a complete production
       responsive to Request for Production No. 6. Defendant-Intervenors request that
       Defendants amend their response to indicate whether any bates-stamped documents were
       produced in response to this request, whether responsive documents were withheld and
       the basis for withholding them, and whether additional records will be produced. See
       Alcala, 2009 WL 10694159, at *4 (general reference to “all documents produced” is an
       insufficient response); see also White, 2009 WL 3098724, at *2 n. 4 (“Plaintiffs’ blanket
       reference to everything previously produced would not satisfy Rule 34”); Appleton, 2012
       WL 10245383, at *4 (holding it is not requestor’s obligation to identify documents they
       believe are missing; rather, it is the producing party’s duty to represent that all documents
       have been produced). In the absence of a response by Defendants, Defendant-Intervenors
       assume no responsive documents have been produced, particularly in light of Defendants’
       claim that conducting a search of responsive records is burdensome, as noted below.

      Defendants objected on the basis that this request is burdensome, overbroad, and not
       proportional to the needs of the case. See Defendants’ Objections and Responses, p. 29.
       Specifically, Defendants claim they are “unable to identify search terms sufficiently
       tailored to capture all responsive documents . . . that would not be overly broad and result
       in hundreds of thousands of materials to be reviewed for responsiveness and privileges,
       or risk being over-inclusive in scope.” Id., p. 30. However, Defendants do not identify
       or propose any search terms in connection with this request. See 7-6-18 Renaud
       Declaration ¶ 18 (only identifying generally the search terms “DACA” and “deferred
       action”). Defendants also claim it would be burdensome to search all electronic records
       of “all potential custodians” and to search and review responsive documents “from
       potential custodians who are no longer employed by USCIS.” See Defendants’
       Objections and Responses, p. 30. Defendants also object to having to conduct a search
       for records “of DHS or DHS component counsel . . . as such documents contain advice
       and other information that is privileged.” Id. In Ms. Renaud’s declaration, Defendants
       represent there are a total of 65 potential non-attorney custodians throughout USCIS, 59
       potential custodians who are current agency counsel in the USCIS Office of the Chief
       Counsel, and 12 potential custodians who are no longer employees of USCIS. 7-6-18
       Renaud Declaration ¶ 16. However, Defendants do not identify potential custodians
       specific to Request for Production No. 8. Defendants also object “to the extent” that the
       request seeks drafts or documents in their native form. See Defendants’ Objections and
       Responses, p. 29.

      Defendants’ objection as to any purported burden, standing alone, does not justify their
       nonresponsiveness. See Fed. R. Civ. P. 26(b)(1) (burden or expense must outweigh likely
       benefit of proposed discovery, and burden to producing party is one of several other
       considerations in determining whether discovery is proportional to the needs of the case,
       including “the importance of the issues at stake in the action, the amount in controversy,
       the parties’ relative access to relevant information, the parties’ resources, [and] the
       importance of the discovery in resolving the issues”). This request is proportional to the


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 82 of 89

December 19, 2018
Page 21 of 23

       needs of the case, particularly considering the nationwide implications of the issues at
       stake, Defendant-Intervenors’ inability to access this information through other sources
       or parties, and the importance of discovery responsive to this request in resolving the
       issues before the Court. Id. However, in an effort to accommodate Defendants’ concerns
       about burden and expenses, Defendant-Intervenors are amenable to narrowing the scope
       of the review through the use of targeted search terms and custodians. Defendant-
       Intervenors request that Defendants provide a list of suggested search terms in connection
       with this request so the parties may engage in a good faith attempt to narrow the scope of
       Defendants’ review. Defendant-Intervenors also request that Defendants identify
       potential custodians specific to this request.

      Defendants objected on the basis that the request is inconsistent with the limited nature of
       expedited discovery at the preliminary injunction stage. See Defendants’ Objections and
       Responses, p. 29. However, in light of the Court’s order denying Plaintiffs’ motion for
       preliminary injunction and entry of a Rule 16 scheduling order, this objection is no longer
       a proper objection. See ECF 319, 337.

      Defendants further objected on the basis that this request is “not relevant.” See
       Defendants’ Objections and Responses, p. 29. However, Defendants do not explain why
       the request is irrelevant, and this conclusory objection is insufficient. See Fed. R. Civ. P.
       34(b)(2)(B) (producing party must “state with specificity the grounds for objecting to
       each request”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). The request is
       relevant to establishing similarities between DACA and other grants of deferred action
       pursuant to the Secretary’s authority under the INA, which is relevant to Plaintiffs’
       statutory claims under the APA.

      Defendants also object to this request “to the extent” it is vague, undefined by Defendant-
       Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in its agency
       practices; however, Defendants responded based on “Defendants’ common usage of
       terms in its DACA agency practices” and Defendant-Intervenors agree with this
       interpretation. See Defendants’ Objections and Responses, p. 29. Defendants also claim
       the request is vague as to the time period for which it requests documents. Id.
       Defendant-Intervenors are amenable to engaging in good faith negotiations as to the
       timeframe for this request.

REQUEST FOR PRODUCTION NO. 9:

      This request asked Defendants to produce documents relating to the number of DACA
       applications received, rejected, denied, and approved at each of the five USCIS Service
       Centers, including but not limited to: (1) the number of initial DACA applications
       received, rejected, denied, and approved from each Plaintiff, every month, during the
       period of June 2012 to June 2018; and (2) the number of renewal DACA applications
       received, rejected, denied, and approved from each Plaintiff, every month, during the
       period of June 2012 to June 2018.



                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 83 of 89

December 19, 2018
Page 22 of 23

      Defendants did not respond to this request. Instead, Defendants generally referred
       Defendant-Intervenors to three links to USCIS’s website “[i]n lieu of providing
       responsive documents.” See Defendants’ Objections and Responses, p. 32.

      Defendants objected on the basis that the request is inconsistent with the limited nature of
       expedited discovery at the preliminary injunction stage. Id., p.31. However, in light of
       the Court’s order denying Plaintiffs’ motion for preliminary injunction and entry of a
       Rule 16 scheduling order, this objection is no longer a proper objection. See ECF 319,
       337.

      Defendants further objected on the basis that this request is “not relevant.” See
       Defendants’ Objections and Responses, p. 31. However, Defendants do not explain why
       the request is irrelevant, and this conclusory objection is insufficient. See Fed. R. Civ. P.
       34(b)(2)(B) (producing party must “state with specificity the grounds for objecting to
       each request”); Quarles, 894 F.2d at 1485 (party resisting discovery bears the burden of
       showing how each interrogatory is not relevant) (citation omitted). The request is
       relevant to Plaintiffs’ claims that DACA is a large-scale policy change that incurs
       “considerable administrative cost,” ECF 104 ¶¶ 277, 283, and that few DACA
       applications have been denied, see id. ¶¶ 293-95.

      Defendants objected on the basis that this request is burdensome, overboard, and not
       proportional to the needs of the case. See Defendants’ Objections and Responses, p. 31.
       Specifically, Defendants claim they are “unable to identify search terms sufficiently
       tailored to capture all responsive documents . . . that would not be overly broad and result
       in hundreds of thousands of materials to be reviewed for responsiveness and privileges.”
       Id. However, Defendants do not identify or propose any search terms in connection with
       this request. See 7-6-18 Renaud Declaration ¶ 18 (only identifying generally the search
       terms “DACA” and “deferred action”). Defendants also claim it would be burdensome to
       search all electronic records of “all potential custodians” and to search and review
       responsive documents “from potential custodians who are no longer employed by
       USCIS.” See Defendants’ Objections and Responses, p. 32. Defendants also object to
       having to conduct a search for records “of DHS and DHS component counsel . . . as such
       documents contain advice and other information that is privileged.” Id. In Ms. Renaud’s
       declaration, Defendants represent there are a total of 65 potential non-attorney custodians
       throughout USCIS, 59 potential custodians who are current agency counsel in the USCIS
       Office of the Chief Counsel, and 12 potential custodians who are no longer employees of
       USCIS. 7-6-18 Renaud Declaration ¶ 16. However, Defendants do not identify potential
       custodians specific to Request for Production No. 9. Defendants also object “to the
       extent” that the request seeks drafts or documents in their native form. See Defendants’
       Objections and Responses, p. 31.

      Defendants’ objection as to any purported burden, standing alone, does not justify their
       nonresponsiveness. See Fed. R. Civ. P. 26(b)(1) (burden or expense must outweigh likely
       benefit of proposed discovery, and burden to producing party is one of several other
       considerations in determining whether discovery is proportional to the needs of the case,
       including “the importance of the issues at stake in the action, the amount in controversy,


                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
  Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 84 of 89

December 19, 2018
Page 23 of 23

       the parties’ relative access to relevant information, the parties’ resources, [and] the
       importance of the discovery in resolving the issues”). This request is proportional to the
       needs of the case, particularly considering the nationwide implications of the issues at
       stake, Defendant-Intervenors’ inability to access this information through other sources
       or parties, and the importance of discovery responsive to this request in resolving the
       issues before the Court. Id. However, in an effort to accommodate Defendants’ concerns
       about burden and expenses, Defendant-Intervenors are amenable to narrowing the scope
       of the review through the use of targeted search terms and custodians. Defendant-
       Intervenors request that Defendants provide a list of suggested search terms in connection
       with this request so the parties may engage in a good faith attempt to narrow the scope of
       Defendants’ review. Defendant-Intervenors also request that Defendants identify
       potential custodians specific to this request.

      Defendants also object to this request “to the extent” it is vague, undefined by Defendant-
       Intervenors, ambiguous, or contrary to USCIS’s common use of the terms in its agency
       practices; however, Defendants responded “based on Defendant USCIS’ common usage
       of terms in its DACA agency practices” and Defendant-Intervenors agree with this
       interpretation. See Defendants’ Objections and Responses, p. 31. Defendants also claim
       the request is vague as to the time period for which it requests documents. Id. However,
       the request pertains to adjudication of requests under DACA, which has been in place
       since June 2012, and the request specifies a period from June 2012 to June 2018.
       Therefore, the request is not ambiguous as to timeframe.

      Finally, Defendants object “to the extent” this request seeks information duplicative of
       any information responsive to Defendant-Intervenors’ interrogatories. Id. Defendants do
       not specify which interrogatory they believe is duplicative of this request, and this is not a
       proper objection. See Ruiz, 2008 WL 11395490, at *4 (holding that defendant may not
       argue a request for production and interrogatory are duplicative when defendant has
       failed to respond to either request).




                    	     	       Advancing	Latino	Civil	Rights	for	over	40	Years	
                                                www.maldef.org
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 85 of 89



 

 

 

 

 

 

                                         

                                         




                          EXHIBIT 9

 

 

 
           Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 86 of 89


Alejandra Avila

From:                              Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>
Sent:                              Wednesday, December 26, 2018 11:24 AM
To:                                Alejandra Avila
Cc:                                Glenn Moramarco; Kenneth Levine; Jeremy Hollander; Nina Perales; Jack Salmon;
                                   Douglas H. Hallward-Driemeier; Raishay Lin; Todd <Todd. Disher@oag. texas. gov>
                                   Disher; Siegle, Emerson (Emerson.Siegle@ropesgray.com); Adam Biggs
Subject:                           RE: Texas et al. v. United States et al., No. 1:18-cv-00068

Follow Up Flag:                    Follow up
Flag Status:                       Completed


Federal Defendants are in receipt of this letter. Please note that any response will unfortunately be delayed due to the 
current lapse in appropriations, as will Federal Defendants production of an administrative record.  
 
Sincerely, 
 
Jeff Robins 
 
Jeffrey S. Robins 
Deputy Director 
Office of Immigration Litigation 
District Court Section 
(202) 616-1246 
 
From: Alejandra Avila <Aavila@MALDEF.org>  
Sent: Wednesday, December 19, 2018 4:48 PM 
To: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV> 
Cc: Glenn Moramarco <Glenn.Moramarco@law.njoag.gov>; Kenneth Levine <Kenneth.Levine@law.njoag.gov>; Jeremy 
Hollander <Jeremy.Hollander@law.njoag.gov>; Nina Perales <nperales@MALDEF.org>; Jack Salmon 
<jsalmon@MALDEF.org>; Douglas H. Hallward‐Driemeier <Douglas.Hallward‐Driemeier@ropesgray.com>; Raishay Lin 
<Raishay.Lin@ropesgray.com>; Todd <Todd. Disher@oag. texas. gov> Disher <Todd.Disher@oag.texas.gov>; Siegle, 
Emerson (Emerson.Siegle@ropesgray.com) <Emerson.Siegle@ropesgray.com>; Adam Biggs 
<Adam.Biggs@oag.texas.gov> 
Subject: RE: Texas et al. v. United States et al., No. 1:18‐cv‐00068  

Jeffrey, 
 
Attached please find Perez Defendant‐Intervenors’ deficiency letter related to our third set of discovery requests. 
 
Thank you, 
 
Alejandra Ávila 
Staff Attorney 
The Mexican American Legal Defense  
and Educational Fund, Inc. 
110 Broadway, Suite 300 
San Antonio, TX 78205 
P: (210) 224‐5476 ext. 204 
F: (210) 224‐5382 
                                                             1
    Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 87 of 89



 

 

 

 

 

 

                                         

                                         




                        EXHIBIT 10

 

 

 
            Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 88 of 89


Alejandra Avila

From:                                 Walker, James (CIV) <James.Walker3@usdoj.gov>
Sent:                                 Thursday, February 7, 2019 9:49 PM
To:                                   Alejandra Avila; Robins, Jeffrey (CIV)
Cc:                                   Glenn Moramarco; Kenneth Levine; Jeremy Hollander; Nina Perales; Jack Salmon;
                                      Douglas H. Hallward-Driemeier; Raishay Lin; Todd <Todd. Disher@oag. texas. gov>
                                      Disher; Siegle, Emerson (Emerson.Siegle@ropesgray.com); Adam Biggs
Subject:                              RE: Texas et al. v. United States et al., No. 1:18-cv-00068


Hi Alejandra, 
We are working on providing the material as quickly as possible. The order dismissing the governor of Maine today of 
course changes the data production we intended to provide, so we have to go back and make adjustments for that. We 
should be able to get back to you soon.  
 
Best, 
James 
 
James Walker 
Trial Attorney 
U.S. Department of Justice, Civil Division  
Office of Immigration Litigation – District Court Section 
P.O. Box 868 | Ben Franklin Station | Washington, DC 20044 
Direct: (202) 532‐4468 | Fax: (202) 305‐7000 | Email: james.walker3@usdoj.gov 
 
From: Alejandra Avila <Aavila@MALDEF.org>  
Sent: Thursday, February 07, 2019 6:35 PM 
To: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV> 
Cc: Glenn Moramarco <Glenn.Moramarco@law.njoag.gov>; Kenneth Levine <Kenneth.Levine@law.njoag.gov>; Jeremy 
Hollander <Jeremy.Hollander@law.njoag.gov>; Nina Perales <nperales@MALDEF.org>; Jack Salmon 
<jsalmon@MALDEF.org>; Douglas H. Hallward‐Driemeier <Douglas.Hallward‐Driemeier@ropesgray.com>; Raishay Lin 
<Raishay.Lin@ropesgray.com>; Todd <Todd. Disher@oag. texas. gov> Disher <Todd.Disher@oag.texas.gov>; Siegle, 
Emerson (Emerson.Siegle@ropesgray.com) <Emerson.Siegle@ropesgray.com>; Adam Biggs 
<Adam.Biggs@oag.texas.gov>; Walker, James (CIV) <jwalker2@CIV.USDOJ.GOV>; Alejandra Avila <Aavila@MALDEF.org>
Subject: RE: Texas et al. v. United States et al., No. 1:18‐cv‐00068  

Mr. Robins, 
 
Please confirm when Federal Defendants intend to provide the supplemental production mentioned in your email 
below.  As you know, it has been more than 7 weeks since Perez Defendant‐Intervenors emailed their deficiency letter 
to you.   
 
In addition, please advise whether Federal Defendants will address the remaining deficiencies noted in our letter.  If 
Federal Defendants do not provide amended answers and a supplemental production pursuant to the deficiency letter, 
Perez Defendant‐Intervenors will seek court intervention on this matter. 
 
Thank you, 
 
Alejandra Ávila 
Staff Attorney 
The Mexican American Legal Defense  
                                                                   1
            Case 1:18-cv-00068 Document 363-1 Filed in TXSD on 02/14/19 Page 89 of 89
and Educational Fund, Inc. 
110 Broadway, Suite 300 
San Antonio, TX 78205 
P: (210) 224‐5476 ext. 204 
F: (210) 224‐5382 


                               
 
From: Robins, Jeffrey (CIV) [mailto:Jeffrey.Robins@usdoj.gov]
Sent: Monday, February 4, 2019 3:19 PM
To: Alejandra Avila
Cc: Glenn Moramarco; Kenneth Levine; Jeremy Hollander; Nina Perales; Jack Salmon; Douglas H. Hallward-Driemeier;
Raishay Lin; Todd <Todd. Disher@oag. texas. gov> Disher; Siegle, Emerson (Emerson.Siegle@ropesgray.com); Adam
Biggs; Walker, James (CIV)
Subject: RE: Texas et al. v. United States et al., No. 1:18-cv-00068

Counsel, 
 
I write to advise that Federal Defendants will be supplementing the prior responses with data for the newly added states 
and a chart reflecting the documents that correspond with each request for production. 
 
Jeff 
 
Jeffrey S. Robins 
Deputy Director 
Office of Immigration Litigation 
District Court Section 
(202) 616-1246 
 
From: Alejandra Avila <Aavila@MALDEF.org>  
Sent: Wednesday, December 19, 2018 4:48 PM 
To: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV> 
Cc: Glenn Moramarco <Glenn.Moramarco@law.njoag.gov>; Kenneth Levine <Kenneth.Levine@law.njoag.gov>; Jeremy 
Hollander <Jeremy.Hollander@law.njoag.gov>; Nina Perales <nperales@MALDEF.org>; Jack Salmon 
<jsalmon@MALDEF.org>; Douglas H. Hallward‐Driemeier <Douglas.Hallward‐Driemeier@ropesgray.com>; Raishay Lin 
<Raishay.Lin@ropesgray.com>; Todd <Todd. Disher@oag. texas. gov> Disher <Todd.Disher@oag.texas.gov>; Siegle, 
Emerson (Emerson.Siegle@ropesgray.com) <Emerson.Siegle@ropesgray.com>; Adam Biggs 
<Adam.Biggs@oag.texas.gov> 
Subject: RE: Texas et al. v. United States et al., No. 1:18‐cv‐00068  

Jeffrey, 
 
Attached please find Perez Defendant‐Intervenors’ deficiency letter related to our third set of discovery requests. 
 
Thank you, 
 
Alejandra Ávila 
Staff Attorney 
The Mexican American Legal Defense  
and Educational Fund, Inc. 
110 Broadway, Suite 300 
San Antonio, TX 78205 
P: (210) 224‐5476 ext. 204 

                                                             2
      Case 1:18-cv-00068 Document 363-2 Filed in TXSD on 02/14/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                        §
                                               §
               Plaintiffs,                     §
                                               §
        v.                                     §   Case No. 1:18-CV-68
                                               §
UNITED STATES OF AMERICA, et al.,              §
                                               §
               Defendants,                     §
                                               §
and                                            §
                                               §
KARLA PEREZ, et al.,                           §
                                               §
               Defendant-Intervenors,          §
and                                            §
                                               §
STATE OF NEW JERSEY                            §
                                               §
               Defendant-Intervenor.


  ORDER GRANTING DEFENDANT-INTERVENORS’ OPPOSED RULE 56(d)
MOTION TO DENY OR DEFER CONSIDERATION OF SUMMARY JUDGMENT

        On this date, the Court considered Defendant-Intervenors’ Opposed Rule 56(d) Motion to

Deny or Defer Consideration of Summary Judgment, or in the Alternative to Grant Defendant-

Intervenors an Extension of Time to Respond.        After considering the Motion, the Court

GRANTS the motion and ORDERS that Plaintiffs’ motion for summary judgment is:

        ____ DENIED.

        ____DEFERRED until the discovery period is completed and Defendant-Intervenors’
        deadline to respond to Plaintiffs’ motion is EXTENDED until September 11, 2019.

SIGNED on this the ____ day of February, 2019.


                                                   Hon. Andrew S. Hanen,
                                                   U.S. District Court Judge
